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`:YZ:a? DR9 .9NI1B7T &SSIQ9 1S DR9 -17GH H9VS9GG9H Q1B8IH9G7DI1B 1S DR9 QR7GN9 MBDIT DR9 C7GDI98 7GFIVDG7D9H DR9 HI8CMD92  &B LMB9 /? 4<<4? DR9 7GFIDG7D1G I88M9H 7 H9QI8I1B? H9B>IBN DR9 ABI1BX8 NGI9J7BQ9? SIBHIBN DR7D DR9 .98C1BH9BD R7H DR9 GINRD D1 MBIT7D9G7TT> IECT9E9BD DR9 B9K 7DD9BH7BQ9 C1TIQ>2)R9 WMHN9 H9QTIB9H D1 H9S9G D1 DR9 7GFIDG7DI1B 7K7GH2  %R9 Q1BQTMH9H DR7D DR9 I88M98 Q1B8IH9G9H F> DR9 7GFIDG7D1G K9G9 B1D C7G7TT9T D1 DR9 MBS7IG T7F1G CG7QDIQ9 I88M98 7BH DR7D RI8 7K7GH K78 QT97GT> G9CMNB7BD D1 DR9 +QD2  %R9 DR9B S1MBH DR7D DR9 .98C1BH9BDX8 IECT9E9BD7DI1B 1S ID8 B9K 7DD9BH7BQ9 Q1BDG1T C1TIQ> Q1B8DIDMD9H 7B MBT7KSMT EIHVD9GEE1HISIQ7DI1B 1S DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD 7BH 7 MBIT7D9G7T QR7BN9 IB DR9 9ECT1>998X D9GE8 7BH Q1BVHIDI1B8 1S 9ECT1>E9BD IB JI1T7DI1B 1S %9QDI1B 3`7a`6a2)R9 .98C1BH9BD 9UQ9CD8? 7GNMIBN DR7D DR9 -17GH 8R1MTH H9S9G D1 DR9 7GFIDG7D1GX8 H9QI8I1B2  )R9 .98C1BH9BD 7GNM98 DR7D DR9 7GFIDG7D1GX8 7K7GH E99D8 DR9 -17GHX8 8D7BVH7GH8 S1G H9S9GG7T F9Q7M89 RI8 7K7GH K78 F789H 1B DR9 E7B7N9E9BDVGINRD8 QT7M89 1S DR9 C7GDI98X 7NG99E9BD 7BH F9Q7M89 DR9 7GFIDG7D1G Q1B8IH9G9H JIGDM7TT> DR9 87E9 S7QD8 78 K9G9 CG989BD9H 7D DR9 MBS7IG T7F1G CG7QDIQ9 R97GIBN2(1G DR9 S1TT1KIBN G9781B8? K9 SIBH E9GID IB DR9 .9V8C1BH9BDX8 9UQ9CDI1B8? G9J9G89 DR9 WMHN9? 7BH HI8EI88 DR9 Q1ECT7IBD2,9N7T +B7T>8I8)R9G9 I8 7 B7DI1B7T T7F1G C1TIQ> DR7D 8DG1BNT> S7J1G8 H9VS9GGIBN D1 7GFIDG7T H9QI8I1B82  %990,%%#1"&2%&) 34 56%&/78+( 9:;4 !"4? /5/ A2%2 650 `:Y5<ab 0,%%#1"&2%&) 34 .+&7&/"& <=*#: !"4? /5/ A2%2 6Z0 `:Y5<ab 0,%%#1"&2%&) 34 >(,%&?&/)% !"&?4? /5/ A2%2 6Y/ `:Y5<a2  )R7D C1TIQ> I8 SIGET> S1MBH9H IB #1BNG988I1B7T Q1EE7BH2  =+,%1+$ !"+# !"4 34 @9.A0:0 A2%2 /53? /ZZ `:YZ0a2  (MGDR9G? DR9 -17GH R78 9EFG7Q9H DR7D 8DG1BN C1TIQ> 7BH R78 8C9VQISIQ7TT> S1MBH DR7D DR9 C1TIQI98 7BB1MBQ9H IB DR9 %D99TVK1GP9G8X )GIT1N> 7CCT> D1 DR9 -17GH2  B#/( !"&?2? 453  %=A.($)V%)&'" #&')+$'". #&.]256Y',.- 6Z/? 6ZY `:Y30a2   +8 8D7D9H IB !"##$%& '()*#+,%- ./&%? :Y4 ',.- 7D 30<c)R9 +QD? 78 R78 G9C97D9HT> F99B 8D7D9H? I8 CGIE7GIT> H9V8INB9H D1 CG1E1D9 IBHM8DGI7T C97Q9 7BH 8D7FITID> F> 9BVQ1MG7NIBN DR9 CG7QDIQ9 7BH CG1Q9HMG9 1S Q1TT9QDIJ9 F7GVN7IBIBN2  "UC9GI9BQ9 R78 H9E1B8DG7D9H DR7D Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD8 DR7D CG1JIH9 S1G SIB7T 7BH FIBHVIBN 7GFIDG7DI1B 1S NGI9J7BQ98 7BH HI8CMD98 7GI8IBN DR9G9VMBH9G [78 7 8MF8DIDMD9 S1G IBHM8DGI7T 8DGIS9?\ Q1BDGIFMD9 8INBISIQ7BDT> D1 DR9 7DD7IBE9BD 1S DRI88D7DMD1G> 1FW9QVDIJ92#1B8I8D9BD KIDR DRI8 C1TIQ>? K9 SIBH DR7D H9S9GG7T I8 K7GVG7BD9H R9G92)R9 -17GH KITT H9S9G D1 7B 7GFIDG7DI1B 7K7GH KR9B DR9 CG1Q99HIBN8 7CC97G D1 R7J9 F99B S7IG 7BH G9NMT7G? 7TT C7GVDI98 R7J9 7NG99H D1 F9 F1MBH? 7BH DR9 H9QI8I1B 1S DR9 7GVFIDG7D1G I8 B1D QT97GT> G9CMNB7BD D1 DR9 CMGC1898 7BH C1TIVQI98 1S DR9 +QD2  %990?/%#C%&; 9:;4 !"4? ::4 ',.- :<3< `:Y66a2  +HHIDI1B7TT>? DR9 7GFIDG7D1G EM8D R7J9 Q1B8IHV9G9H DR9 MBS7IG T7F1G CG7QDIQ9 I88M9 KRIQR I8 F9S1G9 DR9 -17GH2  $B B#/( !"&?4? 453 ',.- 6Z/ `:Y30a? DR9 -17GH QT7GISI9H DR7D 7B 7GFIDG7D1G R78 7H9_M7D9T> Q1B8IH9G9H DR9 MBS7IG T7F1G CG7QDIQ9 I88M9 IS `:a DR9 Q1BDG7QDM7T I88M9 I8 S7QDM7TT> C7G7TT9T D1 DR9 MBS7IG T7F1G CG7QDIQ9 I88M9? `4a DR9 7GFIDG7D1G K78 CG989BD9H N9B9G7TT> KIDR DR9 S7QD8 G9T9J7BD D1 G981TJIBN DR9 MBS7IG T7F1G CG7QDIQ9? 7BH `/a DR9 H9QI8I1B I8 8M8Q9CDIFT9 D1 7B IBD9GCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD2  $H2 7D 6Z02  )R9 C7GD> 899PIBN D1 R7J9 DR9 -17GH G9W9QD H9S9GG7T F97G8 DR9 FMGH9B 1S CG11S2  $H2(IG8D? ID I8 MBQ1BD98D9HDR7D DR9 7GFIDG7T CG1Q988 R9G9 K78 S7IG 7BH G9NMT7G2  $B 7HHIDI1B? DR9 C7GDI98X 7NG99E9BD E7P98 QT97G DR7D F1DR C7GDI98 7NG99H D1 F9 F1MBH F> DR9 7GFIDG7DI1B CG1Q9882  $BH99H? DR9 ABI1B 81MNRD 7GFIDG7DI1B 1S ID8 NGI9J7BQ92  '9UD? K9 SIBH DR7D DR9 7GFIDG7D1G 7H9_M7D9T> Q1B8IH9G9H DR9 MBS7IG T7F1G CG7QDIQ9 I88M92  ^9 7NG99 KIDR DR9 .9V8C1BH9BD DR7D DRI8 Q789 I8 Q1BDG1TT9H F> D%((/)"( E+7,/"(+# !"4? 4Y5 ',.- :5Y `:Y3Ya2  $B D%((/)"( E+7,/"(+#? DR9 -17GH S1MBH DR9 Q1BDG7QDM7T I88M9 S7QDM7TT> C7G7TT9T D1 DR9 MBS7IG T7F1G CG7QDIQ9 I88M9 KR9G9 DR9 7GFIVDG7D1G S1MBH DR7D DR9 9ECT1>9GX8 MBIT7D9G7T 9TIEIB7DI1B 1S 7 W1F QT788ISIQ7DI1B HIH B1D JI1T7D9 DR9 C7GDI98X Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD F9Q7M89 DR9 7NG99E9BDX8 E7B7N9VE9BDVGINRD8 QT7M89 N7J9 DR9 9ECT1>9G DR9 GINRD D1 7QD MBIT7D9G7TT>2  )R9 -17GH Q1BQTMH9H DR7D DR9 I88M98 K9G9 C7G7TT9T F9Q7M89 [dIeB 7B MBS7IG T7F1G CG7QDIQ9 CG1Q99HIBN 1B DR9 E9GID8 1S DR9 8D7DMD1G> I88M9? DR9 -17GH EM8D Q1BV8IH9G KR9DR9G DR9 d9ECT1>9GeX8 7QDI1B Q1B8DIDMD9H 7 MBIVT7D9G7T QR7BN9 IB JI1T7DI1B 1S ID8 F7GN7IBIBN 1FTIN7DI1B MBH9G %9QDI1B 3`7a`6a 1S DR9 +QD2  )R9 CG989BQ9 1S Q1BVDG7QDM7T 7MDR1GIf7DI1B S1G DR9 .98C1BH9BDX8 7QDI1B I8 H9VD9GEIB7DIJ9 1S DR9 MBS7IG T7F1G CG7QDIQ9 7TT9N7DI1B2\  $H2 7D :Z<;:Z:2+8 IB D%((/)"( E+,/"(+#? DR9 7GFIDG7D1G R9G9 7H9V_M7D9T> 7HHG9889H DR9 8D7DMD1G> I88M9 F> H9D9GEIBIBN DR9 Q1BDG7QDM7T I88M92  )R9 8D7DMD1G> I88M9 R9G9 I8 KR9DR9G DR9 .98C1BH9BDX8 7H1CDI1B 1S DR9 B9K 7F89BQ9 Q1BDG1T C1TIQ> Q1B8DIDMD9H 7 MBIT7D9G7T QR7BN92  )R9 _M98DI1B 1S KR9DR9G 1G B1D DR9 E7B7N9E9BDVGINRD8 QT7M89 1S DR9 C7GDI98X Q1TVT9QDIJ9VF7GN7IBIBN 7NG99E9BD 7MDR1GIf9H DR9 .98C1BVH9BDX8 IECT9E9BD7DI1B 1S DR9 B9K C1TIQ> I8 H9D9GEIB7DIJ9 1S DR9 MBS7IG T7F1G CG7QDIQ9 7TT9N7DI1B R9G92#(MGDR9G? DR7D K78 DR9 CG9QI89 7GNME9BD DR7D DR9 .98C1BH9BD CG989BD9H D1 DR9 7GFIDG7D1G? I292? DR7D ID8 7QDI1B8 K9G9 CGIJIT9N9H MBVH9G 7GDIQT9 gh$? DR9 Q1BDG7QDM7T E7B7N9E9BDVGINRD8 QT7M892  #1BQ9H9HT>? DR9 .98C1BH9BD E7> R7J9 7T81 7GVNM9H? 7BH DR9 7GFIDG7D1G E7> R7J9 S1MBH? DR9 SMGDR9G C1IBD DR7D DR9 .98C1BH9BDX8 7QDI1B8K9G9 CGIJIT9N9H F> 7889GDV9HT> IBR9G9BD E7B7N9E9BD GINRD82  *1K9J9G? 78 HI8QM889H F9T1K? ID I8 B1D QT97G DR7D DR9 7GFIDG7T G98MTD G98D9H 81T9T> 1B 7B> 8MQR SIBHIBN2  .7DR9G? Q1BDG7G> D1 DR9 WMHN9 7BH 1MG HI889BDIBN Q1TT97NM9? K9 SIBH 7 G9781B7FT9 IBD9GCG9D7VDI1B 1S DR9 7GFIDG7D1GX8 H9QI8I1B I8 DR7D DR9 E7B7N9E9BDVGINRD8 QT7M89 7MDR1GIf9H DR9 IECT9E9BD7DI1B 1S DR9 7FV89BQ9 Q1BDG1T C1TIQ>? 78 HI8QM889H IB NG97D9G H9D7IT F9T1K2  $BH99H? DR9 7GFIDG7D1G Q1BQTMH9H DR7D DR7D DR9 7NG99E9BD N7J9 DR9 .98C1BH9BD DR9 GINRD D1 E7P9 GMT98 78 T1BN 78 DR9> HIH B1D Q1BSTIQD KIDR 7B> CG1JI8I1B 1S DR9 7NG99E9BD2  *9 S1MBH B1 8MQR Q1BSTIQD2  +QQ1GHIBNT>? K9 SIBH DR7D DR9 7GFIDG7D1G 7H9_M7D9T> Q1B8IH9G9H DR9 G9T9J7BDMBS7IG T7F1G CG7QDIQ9 I88M92^9 7T81 Q1BQTMH9 DR7D DR9 C7GDI98 CG989BD9H DR9 7GFIDG7VD1G N9B9G7TT> KIDR DR9 S7QD8 G9T9J7BD D1 G981TJIBN DR9 MBVS7IG T7F1G CG7QDIQ9 I88M92  $BH99H? DR9 O9B9G7T #1MB89T H198 B1D 7TT9N9 DR7D DR9 7GFIDG7D1G T7QP9H 7B 7H9_M7D9 S7QDM7T F78I8 D1 H9QIH9 DR9 G9T9J7BD I88M982(IB7TT>? Q1BDG7G> D1 DR9 WMHN9 7BH 1MG HI889BDIBN Q1TVT97NM9? K9 SIBH DR7D DR9 7GFIDG7D1GX8 H9QI8I1B I8 B1D QT97GT> G9CMNB7BD D1 DR9 CMGC1898 7BH C1TIQI98 1S DR9 +QD2  )R9 8D7BH7GH S1G H9D9GEIBIBN KR9DR9G 7B 7GFIDG7T H9QI8I1B I8 QT97GT> G9CMNB7BD I8 KR9DR9G ID I8 [8M8Q9CDIFT9\ D17B IBVD9GCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD2  B#/(? 453 ',.- 7D 6Z0b 8999","& !"(3"$? /</ ',.- :/6 `:YY:a2   [%M8VQ9CDIFT9 D1 7B IBD9GCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD\ E97B8 CG9QI89T> KR7D ID 87>82  "J9B IS DR9G9 I8 1B9 IBD9GVCG9D7DI1B DR7D K1MTH F9 IBQ1B8I8D9BD KIDR DR9 +QD? DR9   /%9Q2 gh$1S DR9 7NG99E9BD CG1JIH9H DR7D [dDeR9 C7GDI98 G9Q1NBIf9 DR7D DR9 1C9G7DI1B 1S DR9 CT7BD 7BH DR9 HIG9QDI1B 1S DR9 K1GP S1GQ9 DR9G9IB I8 DR9 81T9 G98C1B8IFITID> 1S DR9 #1EC7B>2  %MQR G98C1B8IFITID> IBQTMH98? 7E1BN 1DR9G DRIBN8? DR9 SMTT GINRD D1 788INB K1GP? D1 HI8QR7GN9? HI8QICTIB9? 1G 8M8C9BH S1G WM8D Q7M89? 7BH DR9 GINRD D1 RIG9? DG7B8S9G? CG1E1D9? H9E1D9? 1G T7>1SS 9ECT1>998 F9Q7M89 1S T7QP 1S K1GP 1G S1G 1DR9G T9NIDIE7D9 G9781B82\ !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!55<7GFIDG7T 1CIBI1B C78898 EM8D9G IS DR9G9 I8 7B1DR9G IBD9GCG9VD7DI1B DR7D K1MTH F9 Q1B8I8D9BD KIDR DR9 +QD2  (MGDR9G? [Q1B8I8D9BD KIDR DR9 +QD\ H198 B1D E97B DR7D DR9 -17GH K1MTH B9Q9887GIT> G97QR DR9 87E9 G98MTD2  $D E97B8 1BT> DR7D DR9 7GFIDG7T G98MTD I8 KIDRIB DR9 FG17H C7G7E9D9G8 1S DR9 +QD2  )RM8? DR9 -17GHX8 E9G9 HI87NG99E9BD KIDR DR9 7GFIDG7D1GX8 Q1BQTM8I1B K1MTH F9 7B IB8MSSIQI9BD F78I8 S1G DR9 -17GH D1 H9QTIB9 D1 H9S9G D1 DR9 7GFIDG7D1GX8 7K7GH2  %995(-%&)"( 0+(- <=&+3%#? 4ZZ',.- :4<0? :4<6 `:Y36a2  )R9 -17GH? E1G91J9G? KITT B1D SIBH 7B IEC9GVS9QDT> HG7SD9H 7GFIDG7T H9QI8I1B QT97GT> G9CMNB7BD? CG1VJIH9H DR7D 7 G9781B7FT9 IBD9GCG9D7DI1B 1S DR9 7K7GH I8 Q1BV8I8D9BD KIDR DR9 +QD2  %99F%##"1 G&%/;H, 0$),%6? //Z ',.- 653? 6Z4 `4<<4a`-17GH H9S9GG9H D1 7GFIDG7T 7K7GH KR9G9 K1GHIBN 1S 7K7GH K78 81E9KR7D 7EFINM1M8? FMD Q1MTH F9 G9781B7FT> IBD9GCG9D9H D1 8MCC1GD 7 SIBHIBN Q1BV8I8D9BD KIDR DR9 +QDab 899 7T810?%8/+#/I%- D/),&/C*,/"( 9+(+;6%(,? /:3 ',.- :63? :5/ `:YY6a `H9S9GG7T B1D G9CMNB7BD D1 DR9 +QD 9J9B KR9G9 7GFIDG7D1GX8 [7CCG17QR 7BH 8D>T9 7G9 7D J7GI7BQ9 SG1E DR9 8D7BH7GH8 DR9 O9B9G7T #1MB89T K1MTH TIP9 D1 899\a2  #1BQ9H9HT>? DR9 7GFIDG7D1GX8 H9QI8I1B R9G9 I8 B1D 7 E1H9T 1S QT7GID>2   (MGDR9G? Q9GD7IB 8D7D9E9BD8 IB DR9 7K7GH 7GNM7FT> 7G9 B1D 9UCG988T> DI9H D1 DR9 E7B7N9VE9BDVGINRD8 QT7M892  *1K9J9G? [DR9 7GFIDG7D1GX8 H9QI8I1B EM8D F9 G97H IB ID8 9BDIG9D> D1 S7IGT> H9D9GEIB9 ID8 E97BVIBN2\ D"%&:%& >(;/(%%&/(;A/:6 ',.- ::/Z? ::/Y `:YY0a? 9BS2 H9BI9H 1B 1DR9G NG1MBH8 ZY (2/H :<: `3DR #IG2 :YY5a2  )7P9B 78 7 KR1T9? K9 SIBH DR7D DR9 7GFIDG7VD1GX8 H9QI8I1B 87DI8SI98 DR9 -17GHX8 H9S9GG7T 8D7BH7GH? I292? ID I8 7D T978D 8M8Q9CDIFT9 D1 DR9 IBD9GCG9D7DI1B DR7D ID K78 F789H 1B RI8 Q1B8DGMQDI1B 1S DR9 E7B7N9E9BDVGINRD8 QT7M892  $B RI8 H9QI8I1B? DR97GFIDG7D1G IBIDI7D9H RI8 7B7T>8I8 KIDR 7 HI8QM88I1B 1S DR9 E7B7N9E9BDVGINRD8 QT7M89 7BH _M1D9H DR9 QT7M89 IB ID8 9BDIG9D>2  +SD9G _M1DIBN DR9 QT7M89? R9 Q1BQTMH9H DR7D [ID I8 DR9 GINRD 1S DR9 #1EC7B> D1 E7P9 DR9 GMT982\  )RM8? 7B IBD9GCG9D7DI1B 1S DR9 7GFIDG7T 1CIBI1B I8 DR7D DR9 E7B7N9E9BDVGINRD8 QT7M89 N7J9 DR9 .98C1BVH9BD DR9 GINRD D1 7QD? 78 HI8DIBNMI8R9H SG1E 7B 1CIBI1B KRIQR K1MTH 87> DR7D DR9G9 I8 7B IBR9G9BD GINRD D1 7QD20   0)R9 O9B9G7T #1MB89T 7T81 7GNM98 DR7D DR9 7GFIDG7D1GX8 H9QI8I1B I8 QT97GT> G9CMNB7BD F9Q7M89 DR9 7GFIDG7D1G HIH B1D SIBH DR7D DR9 E7B7N9VE9BD GINRD8 QT7M89 Q1B8DIDMD9H 7 QT97G 7BH MBEI8D7P7FT9 K7IJ9G 1S DR9 ABI1BX8 GINRD D1 F7GN7IB 1J9G DR9 7F89BD99 C1TIQ>2  ^9 B1D9 DR7D DR9 .98C1BH9BD IB ID8 FGI9S IB 8MCC1GD 1S 9UQ9CDI1B8 HI8QT7IE9H 7B> 7GNMVE9BD DR7D DR9 ABI1B Q1BDG7QDM7TT> K7IJ9H ID8 GINRD D1 F7GN7IB2   .7DR9G? 78 HI8QM889H 7F1J9? DR9 .98C1BH9BD 7GNM9H? 7BH DR9 7GFIDG7D1G S1MBH? DR7D 7 G9781B7FT9 IBD9GCG9D7DI1B 1S DR9 Q1BDG7QD I8 DR7D DR9 E7B7N9E9BD GINRD8VQT7M89 7MDR1GIf9H DR9 .98C1BH9BD D1 CG1EMTN7D9 DR9 7F89BD99 Q1BDG1T C1TIQ>2  =1G91J9G? DR9 -17GH R78 Q1B8I8D9BDT> S1MBH DR7D 7B 7GFIDG7T 7K7GH [Q7B F9 8M8Q9CDIFT9 D1 DR9 IBD9GCG9D7DI1B DR7D DR9 7GFIDG7VD1G S1MBH 7 K7IJ9G 9J9B IS DR9 7GFIDG7T 7K7GH H198 B1D 8C97P IB dD9GE8 1S QT97G 7BH MBEI8D7P7FT9 K7IJ9Ge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`:YY4a? 9BSH2 E9E2 YY/ (24H :6/5 `0DR #IG2 :YY4a? HI8DIBNMI8RV7FT92  $B !"#*6C/+( !H%6/8+#)? DR9 -17GH S1MBH H9S9GG7T D1 7B 7GFIDG7T 7K7GH MBK7GG7BD9H 78 QT97GT> G9CMNB7BD KR9G9 DR9 7GFIDG7D1G F789H RI8 H9QI8I1B 1B [7 F78IQ E7BV7N9E9BD CG9G1N7DIJ92\  $H2 7D 6Y4 SB2 :2  $BH99H? DR9 -17GH DR9G9 9UCG988T> S1MBH DR7D DR9 7GFIDG7D1G HIH B1D G9T> 1B DR9 E7B7N9E9BDVGINRD8 QT7M892  $H2  $B S7QD? IB !"#*6C/+( !H%6/8+#)? DR9 9ECT1>9G HIH B1D 9J9B G9T> 1B DR9 E7B7N9E9BDVGINRD8 QT7M892  $H2 7D 6Y02  )RM8? IB !"7#*6C/+( !H%6/8+#)? DR9 7GFIDG7D1GX8 H9QI8I1B K78 81 QT97GT> K9HH9H D1 RI8 9UDG7VQ1BDG7QDM7T DR91G> 1S E7BV7N9E9BD CG9G1N7DIJ98 DR7D ID K78 B1D 8M8Q9CDIFT9 D1 7B IBD9GCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD2  *9G9? 7TDR1MNR DR9 7GFIDG7D1G HI8QM889H RI8 1CIBI1B 1S DR9DR91G> DR7D E7B7N9E9BD 9BW1>8 Q9GD7IB IBR9G9BD GINRD8? RI8 7B7T>8I8 H198 B1D Q1EC9T 7 SIBHIBN DR7D 8MQR 7 HI8QM88I1B K78 7 B9Q9887G> F78I8 S1G RI8 7K7GH2  ABTIP9 IB !"#*6C/+( !H%6/8+#)? DR9 .98C1BH9BD R9G9 QT97GT> G9TI9H MC1B DR9 E7B7N9E9BDVGINRD8 QT7M89 IB 7GNMIBN D1 DR9 7GFIDG7D1G 7BH? 78 HI8QM889H 7F1J9? DR9 7GFIDG7D1G 78V89GD9H DR7D DR9 E7B7N9E9BDVGINRD8 QT7M89 N7J9 DR9 .9V8C1BH9BD DR9 GINRD D1 E7P9 GMT982$^9 Q1BQTMH9? DR9G9VS1G9? DR7D DR9 7GFIDG7D1GX8 H9QI8I1B I8 8M8Q9CDIFT9 D1 DR9 IBD9GCG9D7DI1B DR7D R9 G9TI9H MC1B DR9 E7B7N9E9BDVGINRD8 QT7M89 7BH I8 B1D H9C9BH9BD 1B 7B IBR9G9BD E7B7N9E9BD CG9G1N7DIJ9 DR91G>2  +8 8MQR? ID I8 B1D QT97GT> G9CMNB7BD D1 DR9 +QD2&MG HI889BDIBN Q1TT97NM9 G98D8 DR9 Q1ECT9D9 K9INRD 1S R9G Q1BD9BDI1B `DR7D H9S9GG7T D1 7GFIDG7DI1B I8 IB7CCG1CGIV7D9a 1B DR9 7GFIDG7D1GX8 HI8QM88I1B 1S DR9 IBR9G9BD E7BV7N9E9BD GINRD8 DR91G>2  *9G B7GG1KS1QM8 HI8CT7>8 7 HI8V   ',.- :44Y? :4/: `:YY/ab 899 7T81B#/(? 453 ',.- 7D 6Z5 `7GFIDG7T H9QI8I1B B1D QT97GT> G9CMNB7BD KR9G9 H9QI8I1B K78 G9781B7FT9? 9J9B DR1MNR 7GFIDG7D1G HIH B1D 7CCT> 8D7DMD1G> K7IJ9G 8D7BH7GHa2  (IB7TT>? DR9 K7IJ9G D98D I8 B1D DR9 1BT> G9781B7FT9 IBD9GCG9D7DI1B 1S DR9 +QD2  %99 EJKL  34 M"),+# 0%&3/8%? 3 (2/H 3/4? 3/Z;3/3 `!2#2 #IG2 :YY/a26(1G DR989 G9781B8?K9 7T81 SIBH DR9 WMHN9X8 G9TI7BQ9 1B N"H#%& 9/O 0?%8/+#,/%)? //4 ',.- 5/< `4<<<a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`:a DR9 .98C1BH9BD 7GNM9H D1 DR9 7GFIDG7D1G DR7D DR9 E7B7N9E9BDVGINRD8 QT7M89 CGIJIT9N9H ID D1 MBIT7DV9G7TT> IECT9E9BD DR9 B9K 7DD9BH7BQ9 Q1BDG1T C1TIQ>b `4a DR9 7GFIDG7D1G G9S9GG9H D1 DR9 .98C1BH9BDX8 7GNME9BDb `/a DR9 7GFIDG7D1G CG1EIB9BDT> _M1D9H DR9 E7B7N9E9BDVGINRD8 QT7M89b 7BH `0a DR9 7GFIDG7D1G IEE9HI7D9T> S1TT1K9H RI8 _M1D7DI1B 1S DR9 E7B7N9E9BDVGINRD8 QT7M89 KIDR DR9 78V89GDI1B DR7D DR9 .98C1BH9BD R7H DR9 GINRD D1 E7P9 GMT982  ^9 SIBH DR7D 7 G9781B7FT9 IBD9GCG9D7DI1B 1S DR9 7GFIDG7VD1GX8 H9QI8I1B I8 DR7D R9 S1MBH DR7D DR9 E7B7N9E9BDVGINRD8 QT7M89X8 G9S9G9BQ9 D1 DR9 .98C1BH9BDX8 GINRD D1 HIG9QD DR9 K1GP S1GQ9 IBQTMH9H DR9 GINRD D1 89D 7B7DD9BH7BQ9 Q1BDG1T C1TIQ>2  $BH99H? DR9 7DD9BH7BQ9 Q1BDG1T C1TIQ> HIG9QD9H DR9 9ECT1>998 78 D1 KR9B 7BH R1K 1SD9B DR9> K9G9 1FTIN7D9H D1 7DD9BH K1GP2  #T97GT>? DR9 O9B9G7T #1MB89T? KR1 F97G8 DR9 FMGH9B 1S 98D7FTI8RIBN DR7D DR9 7GFIDG7T 7K7GH I8 B1D 8M8Q9CDIFT9 D1 DRI8 IBD9GCG9D7DI1B? R78 B1D H1B9 812  &MG HI889BDIBN Q1TT97NM9X8 B7GG1K S1QM8 7T81 9UCT7IB8 KR> 8R9 S7IT8 D1 899 R1K !"#*6C/+( !H%6/8+#)I8 HI8DIBVNMI8R7FT9 SG1E DR9 IB8D7BD Q7892  %R9 S1QM898 1BT> 1B DR9 HI8QM88I1B IB F1DR 7GFIDG7T H9QI8I1B8 1S DR9 IBR9G9BD E7BV7N9E9BDVGINRD8 DR91G>2  %R9 INB1G98? R1K9J9G? DR7D? 78 HI8QM889H 7F1J9? IB !"#*6C/+( !H%6/8+#)DR7D I8 DR9 "(#$DR91G> HI8QM889H? KR9G978 DR9 7GFIDG7T H9QI8I1B R9G9 I8 7D T978D 8M8Q9CDIFT9 D1 DR9 IBD9GCG9D7DI1B DR7D DR9 7GFIDG7D1G 7HHG9889HF1DR 7 Q1BDG7QDM7TT> F789H DR91G> 7BH DR9 IBVR9G9BD GINRD8 DR91G>2  )R9 HI889BDX8 B7GG1KS1QM8 8IEIT7GT> T97H8 D1 R9G 9GG1VB91M8 Q1BQTM8I1B DR7D D%((/)"( E+,/"(+#I8 HI8DIBNMI8RV7FT9 IB 7 E97BIBNSMT K7>2  +TDR1MNR IB D%((/)"( E+7,/"(+#DR9 7GFIDG7D1G HIH B1DHI8QM88 7B IBR9G9BD GINRD8 DR91G>? IB F1DR Q7898 DR9 7GFIDG7D1G8 G9TI9H? 7D T978D IB C7GD? 1B 7B IBD9GCG9D7DI1B 1S 7 FG17HT> K1GH9H E7B7N9E9BDVGINRD8 QT7M89 D1 SIBH C9GEI88IFT9 DR9 9ECT1>9GX8 MBIT7D9G7T 7QDI1B25$S DR9 -17GHX8 CG9Q9H9BD G9_MIG9H DR7D 9J9G> IBVD9GCG9D7DI1B 1S DR9 7GFIDG7D1GX8 H9QI8I1B F9 Q1B8I8D9BD KIDR DR9 +QD? DR9 HI889BDX8 HI8DIBQDI1B K1MTH E7P9 7 HISS9GV9BQ92  -9Q7M89? R1K9J9G? H9S9GG7T I8 G9_MIG9H 78 T1BN 78 DR9 7GFIDG7T H9QI8I1B I8 8M8Q9CDIFT9 D1 +(IBD9GCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD? DR9 HI889BDX8 HI8DIBQDI1B I8 IGG9T9VJ7BD2+QQ1GHIBNT>? K9 SIBH DR7D DR9 O9B9G7T #1MB89T R78 B1D 8R1KB DR7D DR9 8D7DMD1G> 7BH Q1BDG7QDM7T I88M98 7G9 S7QDMV7TT> HI88IEIT7G 1G DR7D S7QD8 N9B9G7TT> G9T9J7BD D1 DR9 MBVS7IG T7F1G I88M9 K9G9 KIDRR9TH SG1E DR9 7GFIDG7D1G2  +HHIVDI1B7TT>? DR9 O9B9G7T #1MB89T S7IT9H D1 8R1KDR7D DR9 7GFIVDG7D1GX8 7K7GH I8 QT97GT> G9CMNB7BD D1 DR9 +QD2  )RM8? K9 8R7TT H9S9G D1 DR9 NGI9J7BQ9 7GFIDG7DI1B 7K7GH 7BH HI8EI88 DR9 Q1ECT7IBD IB ID8 9BDIG9D>2%&.!".)R9 '7DI1B7T ,7F1G .9T7DI1B8-17GH G9J9G898 DR9 G9QV1EE9BH9H &GH9G 1S DR9 7HEIBI8DG7DIJ9 T7K WMHN9 7BH HI8EI8898 DR9 Q1ECT7IBD IB ID8 9BDIG9D>2 ="=-". ,$"-=+'? HI889BDIBN2)R9 E7W1GID> 8DG7IB8 D1 SIBH 7B 9UQM89 D1 H9S9G D1 DR9 7GFIDG7D1GX8 H9QI8I1B R9G9? KRIQR ID Q1BQ9H98 I8 [B1D 7 E1H9T 1S QT7GID>2\  $B S7QD? DR7D H9QI8I1B I8 B1D 8M8Q9CDIFT9 D1 7B IBD9GCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD2  )R9 7GFIDG7VD1G IBJ1P9H 7 DR91G> 1S IBR9G9BD E7B7N9E9BD GINRD8? MBVH9G KRIQR DR9 .98C1BH9BD K78 CGIJIT9N9H D1 MBIT7D9G7TT> IEC189 7 B9K 7DD9BH7BQ9 C1TIQ> 1B 9ECT1>998 `7 E7BH7VD1G> 8MFW9QD 1S F7GN7IBIBN MBH9G DR9 +QDa? MBT988 DR9 Q1TVT9QDIJ9VF7GN7IBIBN 7NG99E9BD 7SSIGE7DIJ9T> G9_MIG9H F7GVN7IBIBN KIDR DR9 ABI1B2  )RI8 7CCG17QR I8 DR9 9U7QD 1CVC18ID9 1S KR7D %9QDI1B 3`7a`6a 1S DR9 +QD G9_MIG982  '1D 8MGCGI8IBNT>? DR9 -17GH G9SM898 D1 H9S9G D1 7GFIDG7DI1B H9QI8I1B8 CG9HIQ7D9H 1B 8MQR DR91GI982  -MD 9J9B IS DR9 7GFIDG7D1GX8 H9QI8I1B Q1MTH S7IGT> F9 G9N7GH9H 78 7B IBD9GVCG9D7DI1B 1S DR9 7NG99E9BDX8 E7B7N9E9BDVGINRD8 QT7M89? H9S9GG7T K1MTH 8DITT F9 MBK7GG7BD9H2  +BH H9S9GG7T 78IH9? DR9 8D7DMD1G> JI1T7DI1B IB DRI8 Q789 K78 98D7FTI8R9H2  5#1BDG7G> D1 1MG HI889BDIBN Q1TT97NM9? K9 H1 B1D SIBH DR9 7GFIDG7D1GX8 IBD9GCG9D7DI1B 1S DR9 E7B7N9E9BDVGINRD8 QT7M89 D1 F9 1MD8IH9 DR9 C7VG7E9D9G8 1S DR9 +QD? 81 78 D1 G9BH9G H9S9GG7T IB7CCG1CGI7D92  $D R78 T1BN F99B -17GH C1TIQ> D1 [H9S9Gde D1 7GFIDG7DI1B H9QI8I1B8 KRIQR SIBH DR7D T7BNM7N9 IB 7 N9B9G7T E7B7N9E9BDVGINRD8 QT7M89 7MDR1GIf98 MBIT7D9G7T QR7BN98 IB D9GE8 7BH Q1BHIDI1B8 1S 9ECT1>E9BD F> 7B 9ECT1>9G2\  0"*,H%&( !+#/:"&(/+ >-/)"( !"4? /:< ',.- :44Y? :4/: `:YY/a2 &MG Q1TT97NM9 Q1BQ9H98 DR7D 7B 7GFIDG7T 7K7GH I8 B1D E7H9 G9CMNB7BD F> DR9 S7QD DR7D DR9 7GFIDG7D1G R78 QR189B B1D D1 7CCT> DR9 [QT97G 7BH MBEI8D7P7FT9 K7IJ9G\ 8D7BH7GH2Z$BTINRD 1S 1MG H9S9GG7T D1 DR9 7GFIDG7DI1B 7K7GH? ID I8 MBB9Q9887G> S1G M8 D1 G97QR DR9 O9B9G7T #1MB89TX8 Q1BD9BDI1B DR7D DR9 WMHN9 9GG9H IB SIBHIBN DR7D DR9 .98C1BH9BD JI1T7D9H %9Q2 3`7a`6a KIDR1MD 7T81 SIBHIBN DR7D DR9 .98C1BH9BD JI1T7D9H %9Q2 3`Ha2 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!554$2)R9 E7W1GID>X8 1CIBI1B 89D8 1MD DR9 G9T9J7BD S7QDM7T 7BH CG1Q9HMG7T F7QPNG1MBHc &J9G DR9 ABI1BX8 1FW9QDI1B8? DR9 .98C1BH9BD MBIT7D9G7TT> IECT9E9BD9H 7 B9K7DD9BH7BQ9 Q1BDG1T C1TIQ>2  )R9 ABI1B SIT9H 7 NGI9J7BQ9? KRIQR DR9 .98C1BH9BD H9BI9H? 7889GDIBN DR7D DR9[98D7FTI8RE9BD 1S G9781B7FT9 GMT98 7BH C1TIQI98 G98D 9UQTM8IJ9T> KIDR E7BV7N9E9BD2\)R9 7GFIDG7D1G MCR9TH DR9 .98C1BH9BDX8 7QVDI1B? FMD DR9 -17GHX8 7HEIBI8DG7DIJ9 T7K WMHN9 H9QTIB9H D1 H9S9G D1 DR9 7GFIDG7DI1B 7K7GH 7BH S1MBH DR7D DR9 .98C1BVH9BD R7H JI1T7D9H ID8 HMD> D1 F7GN7IB IB N11H S7IDR MBH9G %9QDI1B 3`7a`6a 1S DR9 +QD2+8 $ KITT 9UCT7IB? DR9 WMHN9 K78 Q1GG9QD? 8D7GDIBN KIDR R9G G9SM87T D1 H9S9G2  )RI8 Q789 DMGB8 1B R1K DR97GFIDG7D1G 9UCT7IB9H RI8 GMTIBN? 7BH 81 DR9 1C9G7DIJ9 C1GDI1B 1S RI8 H9QI8I1B? KRIQR S1TT1K8 7 _M1D7DI1B 1S DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BDX8 E7B7N9E9BDVGINRD8 QT7M89?:I8 K1GDR _M1DIBN 7D T9BNDRc0/6?#/),/8+##$ ),+,%-A /, /) ,H% &/;H, ": ,H% !"67?+($," 6+2% ,H% &*#%)? 7BH ID I8 DR9 GINRD 1S DR9 ABVI1B D1 NGI9J9 DR189 GMT98 IS? IB ID8 JI9K? ID Q1BSTIQD8 KIDR 7B> CG1JI8I1B 1S DR9 #1TT9QDIJ9 -7GN7IBIBN +NG99E9BD2  +8 =G2 ,7KGIE1G9 d7B 1SSIQI7T 1S DR9 .98C1BH9BDe ?&"?%&#$ ),+,%-7D DR9 R97GIBN? [^IDRV1MD GMT98 K9 Q7BB1D H1 7B> 1S DR189 DRIBN8 `89D S1GDR IB +GDIQT9 gh$a? 7BH /, /) "C3/"*)#$ +#1+$) + 9+(7+;%6%(,P) /(H%&%(, &/;H, ," 6+2% ,H% &*#%)2\^R7D DRI8 Q789 G97TT> Q1E98 H1KB D1 I8 KR9DR9G 1G B1D? N1IBN F7QP 78 S7G 78 :YZY? DR9 #1EC7B> B9VN1DI7D9H DR9 +F89BD99 +DD9BH7BQ9 ]1TIQ> KIDR DR9 ABI1B 1G HIH DR9 #1EC7B>? IB S7QD? 8IECT> CG1EMTVN7D9 7B 7F89BD99 C1TIQ>? B1D B9N1DI7D9H KIDR DR9 ABVI1B FMD? 1S Q1MG89? 78P9H S1G 7BH G9Q9IJ9H ABI1B IBVCMD2 iMID9 QT97GT>? 1J9G 7TT 1S DR9 >97G8? 222DR9 +FV89BD99 ]1TIQ> K78 B9J9G DR9 8MFW9QD 1S B9N1DI7DI1B82  $D K78 1BT> KR9B DR9 [B9K\ =7B7N9E9BD D97E 222 81MNRD D1 E7P9 QR7BN98 IB DR9 C1TIQ> DR7D DR9 ABI1B NGI9J9H? 7BH DR7D DR9 IB8D7BD CG1Q99HIBN DR9B 9B8M9H2+GFIDG7D1G O1TH8D9IB? KR1 R7H 7 8IEIT7G _M98DI1B CMD F9S1G9 RIE 222 1CIB9H DR7D [)R9 CG1EMTN7DI1B 1S 7B 7DD9BH7BQ9 C1TIQ>? H98INB9H 78 ID I8 D1 Q1BDG1T 7FV89BD99I8E? I8 JI9K9H 78 7 :*(-+6%(,+# 6+(+;%6%(, &/;H, 1H/8H /) ," C% ?&%)*6%- ," C% /(H%&%(, /( ,H% 6+(+;%6%(, &"#% +C)%(, )?%8/:/8 +;&%%6%(, ",H%&7  :+GD2 gh$? DR9 Q1BDG7QDX8 E7B7N9E9BDVGINRD8 QT7M89? CG1JIH9Hc)R9 1C9G7DI1B 1S DR9 CT7BD 7BH DR9 HIG9QDI1B 1S DR9 K1GP S1GQ9 DR9G9IB I8 DR9 81T9 G98C1B8IFITID> 1S DR9 Q1EC7B>2  %MQR G98C1B8IFITID> IBQTMH98? 7E1BN 1DR9G DRIBN8? DR9 SMTT GINRD D1 788INB K1GP? D1 HI8QR7GN9? HI8QICTIB9? 1G 8M8C9BH S1G WM8D Q7M89? 7BH DR9 GINRD D1 RIG9? DG7B8S9G? CG1E1D9? H9E1D9? 1G T7>1SS 9ECT1>998 F9Q7M89 1S T7QP 1S K1GP 1G S1G 1DR9G T9VNIDIE7D9 G9781B821/)%4Q  ' 1H"#%H%+&,%-#$ +;&%% 1/,H ,H+, ),+,%6%(,4 $BH99H? ID I8 G97TT> IBQMEF9BD MC1B =7B7N9E9BD D1 R7J9 8MQR C1TIQI98 8IBQ9 ID I8 7 E97B8 1S 9B8MGIBN DR7D 9ECT1>998 Q1E9 D1 K1GP G9NMT7GT> 7BH 1B DIE92  )1 F9 8MG9? R1K9J9G? ABI1B8 E7> NGI9J9 8C9QISIQ 7CCTIQ7DI1B8 1S C1TIQI98 DR7D DR9> H99E D1 F9 1B9GV1M8? MBS7IG? T7QPIBN IB 8C9QISIQID> 1G DR9 TIP92  =7BV7N9E9BD8 7QD 7BH ABI1B8 G97QD2  #1MTH 7 Q1EC7B> B9N1DI7D9 7B 7F89BD99 C1TIQ> KIDR 7 ABI1Bj  )R9 7BV8K9G D1 DR7D _M9G> I8? 1S Q1MG89? IB DR9 7SSIGE7DIJ92 R"1%3%&A /( 6$ *(-%&),+(-/(;A ,H%&% /) (" &%S*/&%76%(, ,H+, /, -" )"A +C)%(, )"6% 8"(,&+8,*+# &%S*/&%76%(, (", ?&%)%(, /( ,H% /(),+(, 8+)%4%IECT> CMD DR9B? $ SIBH DR7D DR9G9 R78 F99B B1 Q1BDG7QDM7T FG97QR? 81 DR7D DR9 NGI9J7BQ9 EM8D F9 H9BI9H2 d"ECR78I8 7HH9H IB C7GDb 81E9 9ECR78I8 IB 1GINIB7T 1EIDD9He2$$2)R9G9 I8 B1 HI8CMD9 7F1MD DR9 Q1GG9QD T9N7T 8D7BH7GH D1 7CCT>2  ABH9G B#/( !"&?4? 453 ',.- 6Z/ `:Y30a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`G7DR9G DR7B F9IBN 7SSIGE7DIJ9T> 7MDR1GVIf9Ha2/!9S9GG7T DRM8 I8 IECG1C9G IB DRI8 Q789? H98CID9 DR9 E7W1GID>X8 9SS1GD8 D1 87TJ7N9 ID F> IB8I8DIBN DR7D DR9 7GFIVDG7D1G G9TI9H 1B DR9 Q1BDG7QDX8 E7B7N9E9BDVGINRD8 QT7M89 7BH IBD9GCG9D9H DR7D QT7M89 IB 7 C9GEI88IFT9 K7>2  +B> S7IG G97HIBN 1S DR9 7GFIDG7D1GX8 H9QI8I1B `7TG97H> _M1D9H 9UD9B8IJ9T>a H9E1B8DG7D98 DR7D RI8 7B7T>8I8 K78 F789H 1B 7 DR91G> 1S IBR9G9BD E7B7N9E9BD GINRD8? KRIQR CGIJIT9N98 DR9 9ECT1>9G D1 7QD MBIT7D9G7TT>? MBT988 7 Q1TVT9QDIJ9VF7GN7IBIBN 7NG99E9BD &%),&/8,)DR189 GINRD82  )RM8 DR9 7GFIDG7D1Gc`:a 1F89GJ9H DR7D [ID I8 DR9 GINRD 1S DR9 #1EC7B> D1 E7P9 DR9 GMT98b\  4!"#*6C/+( !H%6/8+#) !"4A /<Z ',.- 6Y4? 6Y4 SB2: `:YY4a? 9BSH4E9E2 YY/ (2/H :6/5 `0DR#IG2 :YY4ab 9","& !"(3"$? /</ ',.- :/6? SB2 5 `:YY:a2  %99 7T81 !/C+7=%/;$ MH+&6+8%*,/8+#)? 450 ',.- :<:/? :<:5 `:Y34a? 9BSH2 Z44 (24H ::4< `/H #IG2 :Y3/a2  /%99 N"H#%& 9/O 0?%8/+#,/%)? //4 ',.- 5/<? 5/: `4<<<ab R+--"( !&+:,)6%(? /<< ',.- Z3Y? ZY< SB2 6 `:YY<a? 9BSH2 E9E2 Y/Z (24H 6YZ `/H #IG2 :YY:ab 5&6"*& < !"4? 43< ',.- 340? 340 SB2 4 `:Y35a2 %=A.($)V%)&'" #&')+$'". #&.]255/`4a _M1D9H KIDR 7CCG1J7T DR9 D98DIE1B> 1S 7 Q1EVC7B> KIDB988 DR7D [ID I8 1FJI1M8T> 7TK7>8 7 =7B7N9VE9BDX8 IBR9G9BD GINRD D1 E7P9 DR9 GMT98b\`/a 8D7D9H DR7D R9 [KR1T9R97GD9HT> 7NG99dHe\ KIDR 7B 97GTI9G 7GFIDG7D1GX8 8D7D9E9BD DR7D [dDeR9 CG1EMTN7VDI1B 1S 7B 7DD9BH7BQ9 C1TIQ> 222 I8 JI9K9H 78 7 SMBVH7E9BD7T E7B7N9E9BD GINRD KRIQR I8 CG98ME9H D1 F9 IBR9G9BD IB DR9 E7B7N9E9BD G1T9 7F89BD 8C9QISIQ 7NG99E9BD 1DR9GKI89b\`0a 9UCG9889H DR9 JI9K DR7D [DR9G9 I8 B1 G9_MIG9VE9BD\ DR7D 7B 9ECT1>9G F7GN7IB 1J9G IEC18IDI1B 1S 7B 7DD9BH7BQ9 C1TIQ> [7F89BD 81E9 Q1BDG7QDM7T G9V_MIG9E9BDb\ 7BH SIB7TT>`6a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`7a`6a2  +8 DR9 !"#*6C/+( !H%6/8+#)-17GH 9UCT7IB9H? DR9 7GFIDG7D1G DR9G9S1MBH DR7D DR9G9 K78 7 [F78IQ E7B7N9E9BD CG9G1N7DIJ9\ D1 D7P9 DR9 7QDI1B2  *9 DR9B S1MBH B1DRIBN IB DR9 Q1BVDG7QD D1 ,+2% +1+$ DR7D CG9G1N7DIJ92  $B DR989 QIGQMEV8D7BQ98? ID I8 QT97G DR7D DR9 7GFIDG7D1G HIH B1D G9T> 1B DR9 E7B7N9E9BDVGINRD8 QT7M89 D1 SIBH DR9 E7B7N9GI7T CG9VG1N7DIJ92/<Z ',.- 7D 6Y4 SB2 : `9ECR78I8 IB 1GINIB7Ta2 )R9 -17GH 7QQ1GHIBNT> 7H1CD9H DR9 WMHN9X8 H9QI8I1B H98QGIFIBN DR9 7GFIDG7D1GX8 7CCG17QR 78 [KR1TT> 7D 1HH8 222 KIDR DR9 '7VDI1B7T ,7F1G .9T7DI1B8 +QD? KRIQR ?&"H/C/,)MBIT7D9G7T 9EVCT1>9G 7QDI1B MBT988 DR9 9ECT1>9G R78 89QMG9H SG1E DR9 MBVI1B 7 K7IJ9G 1S ID8 GINRD D1 F7GN7IB 7F1MD 8MQR E7DD9G82\  $H2 7D 6Y6 `9ECR78I8 IB 1GINIB7Ta2$ 899 B1 K7> D1 HI8DIBNMI8R !"#*6C/+( !H%6/8+#)2  #1BDG7G> D1 DR9 E7W1GID>X8 JI9K? DR9 7GFIDG7D1G R9G9 HIH B1D? IB 7B> G97T 89B89? IBD9GCG9D DR9 E7B7N9E9BDVGINRD8 QT7M89? 78 DR9 -17GHX8 Q789 T7K G9_MIG982  =9G9T> _M1DIBN DR9 QT7M89 I8 B1D 9B1MNR2  +BH Q9GD7IBT> DR9 7GFIDG7D1G HIH B1D IBD9GCG9D DR9 QT7M89 IBH9C9BH9BD 1S DR9 IBR9G9BD E7BV7N9E9BDVGINRD8 DR91G> DR7D C9GE97D98 RI8 H9QI8I1B2  $BVH99H? DR9 7GFIDG7D1GX8 G9TI7BQ9 1B DR7D DR91G>9UCT7IB8 KR> R9 E7H9 B1 7DD9ECD D1 9UCT7IB R1K DR9 T7BNM7N9 1S E7BV7N9E9BDVGINRD8 QT7M89 Q1MTH F9 G97H D1 7SSIGE7DIJ9T> 7MVDR1GIf9 MBIT7D9G7T 9ECT1>9G 7QDI1B `78 DR9 -17GHX8 T7K H9E7BH8a2  )RI8 Q789 I8 978IT> HI8DIBNMI8R7FT9? DR9B? SG1E DR9 H9QIV8I1B 1B KRIQR DR9 E7W1GID> G9TI98? D%((/)"( E+,/"(+# !"4? 4Y5 ',.- :5Y `:Y3Ya20)R9G9? DR9 7GFIDG7D1G MBHI8VCMD9HT> IBD9GCG9D9H DR9 C7GDI98X Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD? Q1BQTMHIBN DR7D ID8 E7B7N9E9BDVGINRD8 QT7M89 NG7BD9H DR9 9ECT1>9G DR9 GINRD D1 7QD MBIT7D9G7TT> KIDR G98C9QD D1 DR9 9TIEIB7DI1B 1S 7 W1F QT788ISIQ7DI1B2  '1D7VFT>? DR9 D%((/)"( E+,/"(+# -17GH ID89TS HI8DIBNMI8R9H 5&6"*& <!"4? 43< ',.- 340 `:Y35a? KR9G9 H9S9GG7T K78 G9W9QD9H F9Q7M89 DR9 7GFIDG7D1G `TIP9 DR9 7GFIDG7D1G R9G9a [E9G9T> H9D9GEIB9H DR7D kB1DRIBN IB DR9 Q1BDG7QDX CG1RIFID9H DR9 G98C1BH9BD SG1E D7PIBN DR9 MBIT7D9G7T 7QVDI1B IB _M98DI1B2\  4Y5 ',.- 7D :Z< SB2 52$$$2"J9B IS DR9 7GFIDG7D1GX8 IBJ1Q7DI1B 1S DR9 IBR9G9BD E7BV7N9E9BDVGINRD8 DR91G> Q1MTH F9 Q1GH1B9H 1SS 78 HIQD7 `78 DR9 E7W1GID> K1MTH H1a? 7BH RI8 H9QI8I1B JI9K9H 78 CMG9T> 7B IBD9GCG9D7DI1B 1S DR9 7NG99E9BDX8 E7B7N9E9BDVGINRD8 QT7M89? H9S9GG7T K1MTH 8DITT F9 MBK7GG7BD9H2  )R9 E7W1GID> 7889GD8lDRG99 DIE98lDR7D E> S1QM8 I8 [B7GVG1K2\  )GICT9 9ECR78I8 H198 B1D E7P9 ID 812$ 7NG99? 1S Q1MG89? KIDR DR9 E7W1GID>X8 1F89GJ7DI1B DR7D [kQ1B8I8D9BD KIDR DR9 +QDX H198 B1D E97B DR7D DR9 -17GH K1MTH B9Q9887GIT> G97QR DR9 87E9 G98MTD?\ FMD G7DR9G [1BT> DR7D DR97GFIDG7T G98MTD I8 KIDRIB DR9 FG17H C7G7E9VD9G8 1S DR9 +QD2\  *9G9? R1K9J9G? DR9 7GFIDG7T H9QI8I1B? DG97D9H 78 IBD9GCG9D7DI1B 1S DR9 E7B7N9E9BDVGINRD8 QT7M89? S7TT8 1MD8IH9 DR9 [FG17H C7G7E9D9G8 1S DR9 +QD2\   ABH9G K9TTV98D7FTI8R9H -17GH T7K? DR7D QT7M89E7> B1D 9J9B 7GNM7FT> F9 IBD9GCG9D9H 78 K7IJIBN DR9 ABI1BX8 GINRD D1 F7GN7IB 1J9G 7 QR7BN9 IB DR9 7DD9BH7BQ9 C1TIQ>2  %99 N9B9G7TT> T"H()"(7L+,%6+( !"4? 4Y6 ',.- :3<? :30;:36 `:Y3Ya2  )R9 QT7M89 E7P98 B1 G9S9G9BQ9 D1 7DD9BH7BQ9 1G D1 DR9 9ECT1>9GX8 GINRD D1 98D7FTI8R GMT98 1G C1TIQI98 1S 7B> 81GD? B1G H198 DR9 QT7M89 7889GD DR7D E7B7N9E9BD G9VD7IB8 DR9 7MDR1GID> D1 7QD MBIT7D9G7TT> 9UQ9CD 78 TIEID9H F> DR9 C7GDI98X 7NG99E9BD2  #1EC7G9? D%((/)"( E+,/"(+# !"4? 8MCG7? 4Y5 ',.- 7D :Z< SB2 6 `H9S9GGIBN D1 7GFIDG7VDI1B KR9G9 E7B7N9E9BDVGINRD8 QT7M89 7MDR1GIf9H MBIT7DV9G7T 7QDI1B [9UQ9CD 78 8MFW9QD D1 DR9 CG1JI8I1B8 1S DRI8 Q1BDG7QD\a2  +TDR1MNR DR9 -17GH R78 B1D H9E7BH9H DR7D 7GFIDG7D1G8 7CCT> ID8 1KB [QT97G 7BH MBEI8D7P7FT9 K7IJ9G\ 8D7BH7GH? DR9 -17GH B9J9GDR9T988 [KITT H9D9GEIB9 KR9DR9G 7 C7GDIQMT7G 7K7GH I8 kQT97GT> G9CMNB7BD D1 DR9 +QDX F>   0$ D7P9 B1 C18IDI1B 1B KR9DR9G D%((/)"( E+,/"(+#K78 Q1GG9QDT> H9VQIH9H2  +8 Q1EE9BD7D1G8 R7J9 C1IBD9H 1MD? DR9 -17GHX8 H9QI8I1B8 IBVJ1TJIBN H9S9GG7T D1 7GFIDG7DI1B IB G9SM87TVD1VF7GN7IB Q7898 899E [T988 DR7B Q1B8I8D9BD2\  %99 .1F9GD +2 O1GE7B m =7DDR9K ^2 (IBPIB? L+)/8 U%O, "( J+C"& J+1n/:26 7D :</Y `4H 9H2 4<<0a2 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!550G9JI9KIBN 7TT DR9 QIGQME8D7BQ98? IBQTMHIBN DR9 Q1BDG7QDM7T T7BNM7N9 2222\  0"*,H%&( !+#/:"&(/+ >-/)"( !"4? /:< ',.- :44Y? :4/: `:YY/a `H9S9GGIBN D1 7GFIDG7D1GX8 H9QIV8I1B DR7D Q1BDG7QD QT7M89 7MDR1GIfIBN CG1EMTN7DI1B 1S 87S9D> GMT98 7MDR1GIf9H MBIT7D9G7T IECT9E9BD7DI1B 1S HGMNVD98DIBN G9_MIG9E9BDa2$h2^IDR B1 F78I8 S1G H9S9GGIBN D1 DR9 7GFIDG7DI1B H9QI8I1B? DR9 -17GH 8R1MTH G97QR DR9 E9GID8 7BH SIBH 7 JI1T7DI1B 1S %9QDI1B 3`7a`6a? 9889BDI7TT> S1G DR9 G9781B8 DR9 WMHN9 HIH2  $B8D97H? DR9 E7W1GID>X8 H9QI8I1B C9GEID8 7 JI1T7DI1B 1S DR9 +QD D1 N1 MBG9E9HI9H? F789H 1B 7B 7GFIDG7D1GX8 H9QI8I1B KIDR 7 CG9EI89 7BDIDR9DIQ7T D1 DR9 +QD2  $S DR9G9 I8 7 B7GVG1KS1QM8 IB DRI8 Q789? ID I8 DR9 E7W1GID>X8 97N9GB988 D1 H9S9G? G7DR9G DR7B 9BS1GQ9 DR9 8D7DMD1G> HMD> D1 F7GN7IB2  )R9 G98MTD G9CG989BD8 9U7QDT> DR9 7FHIQ7DI1B 1S G98C1B8IVFITID> DR7D DR9 -17GH R7H G981TJ9H D1 7J1IH? 9J9B KRIT9 7H1CDIBN 7 TIF9G7T C1TIQ> 1S H9S9GG7T2  %99 @(/,%- U%8H7("#";/%) !"&?4? 453 ',.- 66Z? 65< `:Y30a2  +QQ1GHVIBNT>? $ HI889BD2 T%&6+/(% 54 .+#2%&A >)S4A S1G DR9 O9B9G7T#1MB89T2UH"6+) 94 R+((+A >)S4$ S1G DR9 .98C1BH9BD2D+3/- !+&&"##A S1G DR9 #R7GNIBN ]7GD>2!"#$%$&'%)+)"="') &( )*" #+%"=+.O+.") O2-.+o"-A%#*? +HEIBI8DG7DIJ9 ,7K LMHN92 )R9 $BD9GB7DI1B7T -G1DR9GR11H 1S "T9QDGIQ7T ^1GP9G8? ,1Q7T '12 :Y40? +(,;#$& `DR9 $-"^a SIT9H DR9 1GINIB7T QR7GN9 1B +CGIT 40? 4<<<?:7BH 7B 7E9BH9H QR7GN9 1B L7BM7G> :6? 4<</2  &B L7BM7G> 4Z? 4<</? DR9 .9NI1B7T !IG9QD1G S1G .9NI1B :4 1S DR9 '7DI1B7T ,7F1G .9T7DI1B8 -17GH `DR9 -17GHa I88M9H 7 Q1ECT7IBD 7BH B1DIQ9 1S R97GIBN2  -789H MC1B DR9 7TT9N7DI1B8 Q1BD7IB9H IB DR9 QR7GN9 7BH 7E9BH9H QR7GN9? DR9 Q1ECT7IBD 7TT9N98 DR7D %EMGSIDV%D1B9 #1BD7IB9G #1GC1G7DI1B? #1BD7IB9G !IJI8I1B `.9V8C1BH9BDa S7IT9H D1 Q1BDIBM9 IB 9SS9QD 7TT DR9 D9GE8 7BH Q1BHIVDI1B8 1S DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD F9DK99B DR9 $-"^ 7BH .98C1BH9BD 7BH IECT9E9BD9H 7 B9K 7F89BD99 C1TIQ> CG1VNG7E KIDR1MD F7GN7IBIBN KIDR DR9 $-"^2 $ R97GH DRI8 Q789 IB L7QP81BJITT9? (T1GIH7? 1B LMT> 4/ 4<</2  DR9 O9B9G7T #1MB89T 7BH DR9 .98C1BH9BD 8MFEIDD9H C18DR97GIBN FGI9S8? KRIQR $ R7J9 Q1B8IH9G9H2  &B DR9 9BDIG9 G9Q1GH? IBQTMHIBN E> 1F89GJ7DI1B 1S DR9 H9E97B1G 1S DR9 KIDB98898? $ E7P9 DR9 S1TT1KIBN($'!$'O% &( (+#)$2LA.$%!$#)$&'.98C1BH9BD? 7 !9T7K7G9 Q1GC1G7DI1B? I8 9BN7N9H IB DR9 B1BVG9D7IT FM8IB988 1S E7BMS7QDMGIBN Q1BD7IB9G8 7D ID8 S7QITID>IB (9GB7BHIB7 -97QR? (T1GIH7? KR9G9 ID 7BBM7TT> 89TT8 7BH 8RIC8 N11H8 J7TM9H IB 9UQ988 1S p6<?<<< HIG9QDT> D1 C1IBD8 1MD8IH9 DR9 %D7D9 1S (T1GIH72  .98C1BH9BD 7HEID8 7BH $ SIBH DR7D ID I8 7B   :+TT H7D98 7G9 4<<<? MBT988 1DR9GKI89 IBHIQ7D9H2 9ECT1>9G 9BN7N9H IB Q1EE9GQ9 KIDRIB DR9 E97BIBN 1S %9QDI1B 4`4a? `5a? 7BH `Za 1S DR9 +QD 7BH DR7D DR9 $-"^ I8 7 T7F1G 1GVN7BIf7DI1B KIDRIB DR9 E97BIBN 1S %9QDI1B 4`6a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`DR9 $+=a G9CG9V89BD8 5 1S DR9 Z3 9ECT1>9982  )R9 G9E7IBIBN DK1 R1MGT> 9EVCT1>998 7G9 G9CG989BD9H F> DR9 $-"^2  $B =7GQR 4<<<? DR9 $-"^ MBID Q1B8I8D9H 1S 9ECT1>998 o>T9 )GINN 7BH %R7KB oIGF>? KIDR )GINN 89GJIBN 78 DR9 MBIDX8 8R1C 8D9K7GH2 !MGIBN DRI8 87E9 DIE9 C9GI1H? #RGI8 #R7BHT9G K78 DR9 CG98IH9BD 1S DR9 $-"^ T1Q7T 7BH ^7>B9 )978D9G K78 DR9 JIQ9 CG98IH9BD2  L7E98 OITT 89GJ9H 78 DR9 G9Q1GHIBN 89QG9D7G>2  $B !9Q9EF9G 4<<<? !7JIH #7GG1TT 8MQQ99H9H #R7BHT9G 78 CG98IH9BD 1S DR9 ABI1B2  (1G DR9 C9GI1H 1S DIE9 SG1E (9FGM7G> D1 &QD1F9G 4<<4 7BH SG1E L7BM7G> MBDIT EIHVLMB9 4<</? DR9G9 K78 1BT> 1B9 9ECT1>99 IB DR9 F7GN7IBIBN MBID G9CG989BD9H F> DR9 $-"^2 L4  K%)?"(-%(,P) 5,,%(-+(8% M"#/8$$B :Y35? .98C1BH9BD 7Q_MIG9H #1BD7IB9G #1GC1G7DI1B 1S +E9GIQ7? KRIQR E7IBD7IB9H 7 S7QITID> IB (9GB7BHIB7 -97QR? (T1GIH72  .1F9GD *7GHI9? KR1 89GJ98 78 .98C1BH9BDX8 HIG9QD1G 1S RME7B G981MGQ98 S1G DR9 #1BD7IB9G !IJI8I1B? R78 F99B 9EVCT1>9H F> 9IDR9G .98C1BH9BD 1G ID8 CG9H9Q9881G S1G /Z >97G82  $B DR9 97GT> :YZ<8? #1BD7IB9G #1GC1G7DI1B 1S +E9GIQ7 `##+a? 9UC9GI9BQ9H 7B ""&# QR7GN9 7D ID8 OG99B8F1G1 Q7GD1B CT7BD DR7D K78 8MF89_M9BDT> T18D 78 7 G98MTD 1S DR9 7DD9BH7BQ9 CG1NG7E 7D DR7D C7GDIQMT7G CT7BD2  *7GHI9 D98DISI9H DR7D ##+X8 T7F1G G9T7DI1B8 H9C7GDE9BD 7B7T>f9H DR9 Q789 7BH H9D9GEIB9H DR7D 7 8D7BH7GHVIf9H 7F89BD99 CG1NG7E K78 B99H9H DRG1MNR1MD ##+X8 E7BMS7QVDMGIBN S7QITIDI982  +8 ##+X8 G9NI1B7T 9ECT1>99 G9T7DI1B8 E7BV7N9G 7D DR7D DIE9? *7GHI9 K78 G98C1B8IFT9 S1G IECT9E9BDIBN DR9 B9K 7DD9BH7BQ9 C1TIQ>2  *7GHI9 D98DISI9H DR7D 7SD9G CG989BDIBN DR9 B9K C1TIQ> D1 DR9 (9GB7BHIB7 -97QR E7B7N9E9BD D97E? R9 7BH DR9 E7B7N9E9BD D97E E9D KIDR DR9 G9CG989BD7DIJ98 1S DR9 DRG99 MBI1B8 DR7D G9CG989BD9H DR9 9ECT1>998 7D DR7D DIE92  *7GHI9 7889GD9H DR7D KRIT9 R9 IBS1GE9H DR9 G9CG989BD7DIJ98 DR7D DR9 CT7B K1MTH N1 IBD1 9SS9QD IB :YZY? R9 B9IDR9G 1SS9G9H D1 B9N1DI7D9 B1G HIH R9 B9N1DI7D9 DR9 CT7B KIDR DR9 $-"^2  )1 RI8 G9Q1TT9QDI1B? B1 NGI9J7BQ98 1G MBS7IG T7F1G CG7QDIQ98 K9G9 SIT9H F> DR9 $-"^ KIDR G98C9QD D1 DRI8 B9K 7DD9BH7BQ9 C1TIQ>2  *7GHI9 D98DISI9HDR7D  %=A.($)V%)&'" #&')+$'". #&.]2556DR9 1GINIB7T 7DD9BH7BQ9 C1TIQ> K78 JIGDM7TT> 7 [B1 S7MTD CG1VNG7E\ DR7D HIH B1D 7TT1K 7B 7F89BQ9 D1 F9 9UQM89H KIDR 7 H1QVD1GX8 8D7D9E9BD2  !4  VWXY !"##%8,/3% L+&;+/(/(;$B :Y30? *7GHI9 C7GDIQIC7D9H IB F7GN7IBIBN KIDR DR9 DRG99 ABVI1B8 7D DR9 (9GB7BHIB7 -97QR CT7BD2  *9 D98DISI9H DR7D DR9 7DD9BVH7BQ9 C1TIQ> K78 B9J9G FG1MNRD MC HMGIBN DR9 :Y30 B9N1DI7VDI1B82  #7G1T (T1>H #R7CIB `(T1>Ha? KR1 89GJ9H 78 .98C1BVH9BDX8 788I8D7BD D1 DR9 N9B9G7T E7B7N9G? K1GP9H 7D DR9 (9GB7BVHIB7 -97QR CT7BD SG1E :YZ5 MBDIT R9G G9DIG9E9BD IB 4<<42  $B :Y30? R9G G98C1B8IFITIDI98 K9G9 9UC7BH9H D1 IBQTMH9 C9G81BB9T 7BH RME7B G981MGQ982  %R9 IH9BDISI9H .98C1BH9BDX8 :YZY 7DD9BVH7BQ9 C1TIQ> 78 DR9 C1TIQ> IB 9SS9QD KR9B 8R9 788ME9H DR9 7HHIVDI1B7T RME7B G981MGQ9 HMDI98 IB :Y302  .98C1BH9BD7HEID8 R1KV9J9G? DR7D 81E9DIE9 F9DK99B ID8 IBIDI7T CG1EMTN7DI1B IB :YZY 7BH :Y30? DR9G9 K78 7 QR7BN9 D1 DR9 C1TIQ> IB KRIQR 7F89BQ98 G98MTDIBN SG1E ITTB988 1G 7QQIH9BD? 8MCC1GD9H F> 7 H1QD1GX8 8D7D9E9BD? K1MTH B1D F9 Q1MBD9H 78 7B 7F89BQ9 MBH9G DR9 C1TVIQ>2'9IDR9G .98C1BH9BD B1G DR9 $-"^ CG989BD9H 9JIH9BQ9 78 D1 R1K DRI8 QR7BN9 IB DR9 C1TIQ> Q7E9 7F1MD2(T1>H C7GDIQIC7D9H IB DR9 :Y30 Q1TT9QDIJ9VF7GN7IBIBN B9N1DI7VDI1B8 F> D7PIBN B1D98 S1G .98C1BH9BD HMGIBN DR9 F7GN7IBIBN 8988I1B82  %R9 D98DISI9H DR7D MC1B G9JI9K 1S DR9 :Y30 F7GN7IBIBN B1D98? 8R9 S1MBH DR7D DR9 $-"^ E7H9 B1 H9E7BH8 D1 QR7BN9 DR9 9UI8DIBN 7DD9BH7BQ9 C1TIQ>2  %R9 Q1BSIGE9H DR7D CGI1G D1 DR9 F9NIBBIBN 1S DR9 :Y30 B9N1DI7DI1B8? ]+#" 81MNRD DR9 9TIEIB7VDI1B 1S DR9 7DD9BH7BQ9 C1TIQ>2  ]+#" R1K9J9G? 9J9BDM7TT> HG1CC9H DRI8 H9E7BH CGI1G D1 DR9 Q1ECT9DI1B 1S DR9 B9N1DI7VDI1B82  (T1>H 7T81 Q1BSIGE9H DR7D 8R9 7DD9BH9H B9N1DI7DI1B8 F9VDK99B :Y30 7BH 4<<4 78 7 E9EF9G 1S .98C1BH9BDX8 B9N1DI7DIBN D97E 7BH DR7D 8R9 K78 G98C1B8IFT9 S1G E7PIBN 7BH P99CIBN B1D98 1SDR9 8988I1B82  %R9 G9Q7TT9H DR7D HMGIBN DRI8 DIE9 C9GI1H? B1 MBI1B 7DD9ECD9H D1 B9N1DI7D9 KIDR .98C1BH9BD Q1BQ9GBIBN DR9 7DD9BH7BQ9 C1TIQ>2  (T1>H SMGDR9G D98DISI9H DR7D S1TT1KIBN :Y30? .98C1BH9BD E7H9 G9JI8I1B8 D1 Q9GD7IB CT7BD 7BH 87S9D> GMT98 7BH DR7D 8MQR G9JI8I1B8 K9G9 MBIT7D9G7TT> CG1EMTN7D9H F> .98C1BH9BD 7BH K9G9 B1D DR9 8MFW9QD 1S B9N1DI7DI1B8 KIDR 7B> MBI1B2D4  UH% 9+&8H Z[[[ !H+(;% /( ,H% 5,,%(-+(8% M"#/8$,7KGIE1G9 D98DISI9H DR7D F> T9DD9G H7D9H (9FGM7G> 45? 4<<<? R9 B1DISI9H $-"^ ]G98IH9BD #RGI8 #R7BHT9G? 78 K9TT 78 DR9 CG98IH9BD8 1S DR9 1DR9G DK1 ABI1B8? DR7D .98C1BH9BD K78 N1IBN D1 IECT9E9BD 7 B9K 7F89BD99 C1TIQ> CG1NG7E 9SS9QDIJ9 =7GQR :6? 4<<<2  ,7GKGIE1G9q8 T9DD9G SMGDR9G 7HH9Hc  [^9 KITT E99D D1 HI8QM88 7B> Q1BQ9GB8 DR7D >1M E7> R7J92\  )R9 T9DD9G Q1BD7IB9H 7B 7DD7QRE9BD KIDR DR9 7BDIQIC7D9H QR7BN98 IB DR9 7DD9BH7BQ9 C1TIQ>2  )R9 B9K C1TIQ> 89D 1MD 7 8>8D9E S1G 788INBIBN C1IBD8 S1G 9ECT1>998X 7F89BQ98 1G D7GHIB9882  +TT 7F89BQ98 1G D7GH>8 K9G9 788INB9H C1IBD8 KIDR DR9 9UQ9CDI1B 1S CG97CCG1J9H J7Q7DI1B DIE9? WMG> HMD>? E7BH7D1G> EITID7G> HMD>? SMB9G7T T97J9? K1GP9GX8 Q1ECDIE9 1SS? Q1MGD 7CC97G7BQ98 MBH9G 7 8MFC19B7 S1G QIJIQ G98C1B8IFITID>? 7BH 7F89BQ98 MBH9G DR9 (7EIT> =9HIQ7T ,97J9 +QD2  )R9 B9K C1TIQ> 7T81 89D S1GDR DR9 HI8QICTIB9 D1 F9 7HEIBI8D9G9H 78 F789H MC1B DR9 9ECT1>99X8 7QQMEMT7D9H C1IBD82,7KGIE1G9 G9Q7TT9H DR7D 7SD9G 89BHIBN DR9 T9DD9G8? R9 B9IDR9G G9Q9IJ9H G98C1B898 B1G G9_M98D8 D1 F7GN7IB SG1E 7B> 1S DR9 ABVI1B82  +SD9G G9Q9IJIBN B1 G98C1B89? ,7KGIE1G9 Q1BD7QD9H ]7Q9X8 ]G98IH9BD 7BH DR9 8R1C 8D9K7GH8 S1G DR9 $+= 7BH DR9 $-"^ 7BH 8QR9HMT9H 7 E99DIBN D1 HI8QM88 DR9 QR7BN98 IB DR9 7DD9BH7BQ9 C1TIQ>2  )R9 E99DIBN K78 R9TH 1B =7GQR Z 7BH 7DD9BH9H F> ]+#"X8 CG98IH9BD 7BH 7B1DR9G ]7Q9 G9CG989BD7DIJ9? $+=X8 8R1C 8D9K7GH? 78 K9TT 78 .98C1BH9BDX8 N9B9G7T E7B7N9G? !9BBI8 ^9IG? (T1>H? 7BH ,7KGIE1G92  '1 G9CG989BD7DIJ9 SG1E DR9 $-"^ 7DD9BH9H DR9 E99DIBN2  )GINN G9Q7TT9H DR7D KR9B 78P9H D1 7DD9BH DR9 E99DIBN? R9 D1TH ,7KGIE1G9 DR7D R9 R7H B1 7MDR1GID> D1 HI8QM88 QR7BN98 D1 DR9 7DD9BH7BQ9 C1TIQ> 7BH DR7D ,7KGIE1G9 K1MTH R7J9 D1 8C97P KIDR ABI1B ]G98IH9BD #R7BHT9G2 ,7KGIVE1G9 7QPB1KT9HN9H DR7D R9 HIH B1D 7DD9ECD D1 Q1BD7QD ABI1B ]G98IH9BD #R7BHT9G 1G D1 IBJID9 RIE D1 DR9 =7GQR Z E99DIBN24 ,7KGIE1G9 8MFEIDD9H RI8 B1D98 SG1E DR9 E99DIBN KIDR $+= 7BH ]+#" 7BH R9 G9Q7TT9H DR7D ]+#" ]G98IH9BD -G1KB IB_MIG9H KR7D K1MTH R7CC9B MBH9G DR9 B9K C1TIQ> IS 9ECT1>998 K9G9 G9_MIG9H D1 K1GP 5< 1G Z< Q1B89QMDIJ9 H7>8 KIDR1MD 7 8QR9HMT9H H7> 1SS2  ,7KGIE1G9 9UCT7IB9H DR7D KRIT9 R9 R7H B9J9G 9UC9GIV9BQ9H DRI8 1QQMGGIBN IB DR9 C78D? R9 MBH9G8D11H -G1KBX8 _M98VDI1B2  ,7KGIE1G9 D98DISI9H DR7D S1TT1KIBN DRI8 E99DIBNb .98C1BVH9BD QR7BN9H DR9 C1TIQ> D1 7HH 7 DK1VC1IBD QG9HID S1G 9ECT1>998 KR1 K1GP 7 Q7T9BH7G E1BDR KIDR1MD 7 H7> 1SS2  +HHIDI1B7TT>? ID9E 0 IB DR9\ B1DISIQ7DI1B\89QDI1B K78 9TIEIB7D9H 7BH [HI8QIVCTIB7G> T7>1SS\ K78 7HH9H 78 7B1DR9G ID9E MBH9G DR9 ['1 ]1IBD8 KITT F9 7889889H\ 89QDI1B2  ^RIT9 R9 R7H B1 B1D98 S1G Q1BSIGE7VDI1B? R9 D98DISI9H DR7D ID K78 RI8 F9TI9S DR7D DR989 7HHIDI1B7T QR7BN98 K9G9 7D DR9 G9_M98D 1S DR9 MBI1B82 ABI1B %D9K7GH )GINN D98DISI9H DR7D DR9 SIG8D DIE9 DR7D R9 87K 7 Q1C> 1S DR9 B9K 7DD9BH7BQ9 C1TIQ> K78 1B =7GQR 32  )GINN G9VQ7TT9H DR7D ,7KGIE1G9 N7J9 RIE 7 Q1C> D1 NIJ9 D1 $-"^ ]G98IVH9BD #RGI8 #R7BHT9G2  +SD9G G9Q9IJIBN DR9 Q1C> 1S DR9 C1TIQ>? )GINN E9D KIDR #R7BHT9G DR9 B9UD H7> 7BH DR9> HI8QM889H DR9 J7GI1M8 HISS9G9BQ98 F9DK99B DR9 B9K C1TIQ> 7BH DR9 9UI8DIBN Q1TT9QDIJ9 F7GN7IBIBN 7NG99E9BD2  )GINN 9UCT7IB9H DR7D KRIT9 H1QD1GX8 B1D98 K9G9 7QQ9CD9H MBH9G DR9 [WM8DISI7FT9 Q7M89\ 89QVDI1B 1S DR9 9UI8DIBN Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD? DR9 B9K 7DD9BH7BQ9 C1TIQ> 9TIEIB7D9H DR9 7CCTIQ7DI1B 1S DR9 H1QD1GX8 B1D92 )R9 B9K 7DD9BH7BQ9 C1TIQ> 7TT1K9H 9UQM89H 7F89BQ98 1BT> S1G CG97CCG1J9H J7Q7DI1B DIE9? WMG> HMD>? E7BH7D1G> EITIVD7G> HMD>? SMB9G7T T97J9? K1GP9G8X Q1ECDIE9 1SS? (=,+? Q1MGD 7CC97G7BQ98 MBH9G 7 8MFC19B7 S1G QIJIQ G98C1B8IFITID>? 7BH HI8VQICTIB7G> T7>1SS2  +GDIQT9 $g 1S DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99VE9BD R1K9J9G? CG1JIH98 DR7D 7B 9ECT1>99 [8R7TT F9 Q1B8IH9G9H 7F89BD S1G WM8DISI7FT9 Q7M89\ IS R9 I8 81 8IQP DR7D R9 I8 MB7FT9 D1 G9C1GD S1G K1GP 7BH I8 7FT9 D1 CG1J9 8MQR 8IQPB988 1G IS DR9 8IQPVB988 1G H97DR 1S 81E9 E9EF9G 1S RI8 S7EIT> E7P98 RI8 7DD9BVH7BQ9 IEC188IFT9? 7BH R9 I8 7FT9 D1 CG1J9 8MQR 8IQPB988 1G H97DR2  +GDIQT9 $h? 89QDI1B 3 1S DR9 7NG99E9BD 7T81 CG1JIH98 DR7D 7B 9ECT1>99 7F89BD 1B 1B9 1S RI8 G9NMT7GT> 8QR9HMT9H K1GPH7>8 HMGIBN DR9 K99P 8R7TT B1D G9Q9IJ9 %MBH7> 1J9GDIE9 C7> MBT988 DR9 7F89BQ9 K78 S1G [WM8DISI7FT9 Q7M89\ 78 H9SIB9H IB 7GDIQT9 $g2  +GDIQT9 h$$? 89QDI1B 4 SMGDR9G CG1JIH98 DR7D [$S 7B 9ECT1>99 I8 8QR9HMT9H D1 K1GP 1B 7B> 8MQR R1TIH7>8 d78 TI8D9H IB 89Q2 :e 7BH S7IT8 D1 G9C1GD KIDR1MD WM8DISI7FT9 Q7M89? 78 H9SIB9H IB +GDIQT9 $g?   4,7KGIE1G9 D98DISI9H DR7D KR9B R9 8QR9HMT98 E1BDRT> T7VF1GrE7B7N9E9BD E99DIBN8? R9 M8M7TT> 78P8 ]+#"X8 CG98IH9BD 7BH DR9 MBI1B 8D9K7GH8 SG1E DR9 DK1 DG7H9 MBI1B8 D1 DR9 E99DIBN2  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!555R9 8R7TT B1D G9Q9IJ9 8MQR R1TIH7> C7>2\  )GINN 7T81 C1IBD9H 1MD DR7D DR9 B9K 7DD9BH7BQ9 C1TIQ> CG1JIH98 DR7D 7B 9ECT1>99 KR1 Q7BB1D F9 CG989BD S1G DR9 G9NMT7GT> 8QR9HMT9H K1GP C9GI1H I8 G9_MIG9H D1 B1DIS> .98C1BH9BD 7D T978D 0 R1MG8 IB 7HJ7BQ9 F> Q7TTIBN DR9 E7IB N7D9 89QMGID> 1SSIQ92  +GDIQT9 gh$$ 1S DR9 Q1TVT9QDIJ9VF7GN7IBIBN 7NG99E9BD G9_MIG98 DR9 9ECT1>99 D1 NIJ9 B1DISIQ7DI1B 1S RI8 IB7FITID> D1 G9C1GD S1G HMD> 7D T978D 0 R1MG8 F9S1G9 RI8 D1MG? 9UQ9CD KR9G9 QIGQME8D7BQ98 F9>1BH DR9 9EVCT1>99X8 Q1BDG1T CG9J9BD8 RIE SG1E NIJIBN 8MQR B1DIQ92  $B DR189 IB8D7BQ98? DR9 9ECT1>99 I8 G9_MIG9H D1 NIJ9 B1DIQ9 D1 RI8 S1G9VE7B 78 811B 78 C188IFT92ABI1B ]G98IH9BD #RGI8D1CR9G #R7BHT9G D98DISI9H DR7D CGI1G D1 DR9 IECT9E9BD7DI1B 1S DR9 B9K 7DD9BH7BQ9 C1TIQ> 1B =7GQR :6? R9 G9_M98D9H DR7D ,7KGIE1G9 E99D KIDR RIE D1 HI8QM88 DR9 C1TVIQ>2/#R7BHT9G SMGDR9G D98DISI9H DR7D R9 D1TH ,7KGIE1G9 DR7D R9 K1MTH F9 KITTIBN D1 8ID H1KB 7BH B9N1DI7D9 7B 7DD9BH7BQ9 C1TIQ> KIDR RIE 7D 7B> DIE9 7BH ,7KGIE1G9 G9SM89H2  #R7BHT9G HIH B1D IH9BDIS> DR9 H7D9 1G DR9 QIGQME8D7BQ98 IB KRIQR DRI8 G9_M98D K78 E7H9 D1 ,7KGIE1G92  *9 SMGDR9G G9Q7TT9H DR7D KRIT9 R9 K78 1MD 1S D1KB? R9 G9Q9IJ9H 7 D9T9CR1B9 Q7TT SG1E hIQ9 ]G98IH9BD ^7>B9 )978D9G? 7HJI8IBN RIE DR7D .98C1BH9BD H98IG9H D1 E99D KIDR DR9 ABI1B2  #R7BHT9G 7HJI89H )978D9G D1 E99D KIDR .9V8C1BH9BD2 )978D9G G9Q7TT9H DR7D OITT? )GINN? 7BH R9 E9D KIDR E7B7N9VE9BD G9CG989BD7DIJ98 ,7KGIE1G9? !K7>B9 ,1DD? 7BH !9BBI8 ^9IG 1B =7GQR :/2  )978D9G Q1MTH B1D G9Q7TT IS .98C1BH9BD 1G DR9 $-"^ IBIDI7D9H E99DIBN2  *9 1BT> G9Q7TT9H DR7D #R7BHT9G R7H F99B 1MD 1S D1KB 7BH R7H 78P9H RIE D1 SITT IB S1G RIE IB DR9 E99DIBN2!MGIBN DR9 E99DIBN? )GINN C1IBD9H 1MD DR7D DR9 B9K 7DD9BH7BQ9 C1TIQ> Q1BSTIQD9H KIDR DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD2  )978D9G 7T81 G9Q7TT9H DR7D R9 D1TH ,7KGIE1G9 DR7D DR9 B9K 7DD9BH7BQ9 C1TIQ> K78 7 MBIT7D9G7T QR7BN9 7BH 7 E7DD9G 1S F7GN7IBIBN 7BH DR7D DR9 $-"^ K7BD9H D1 F7GN7IB 7F1MD DR9 C1TIQ>2  )978D9G D98DISI9H DR7D ,7KGIE1G9 8D7D9H DR7D DR9 C1TIQ> K78 7 E7DD9G 1S Q1EC7B> C1TIQ> 7BH .98C1BH9BD HIH B1D R7J9 D1 F7GN7IB Q1BQ9GBIBN DR9 C1TIQ>2  )GINN G9Q7TT9H ^9IGX8 8D7DIBN DR7D DR9 C1TIQ> K78 7 8D7BH7GH 7F89BD99 C1TIQ> 7BH .98C1BH9BD K78 N1IBN D1 IECT9E9BD DR9 C1TIQ> 1B =7GQR :62  )GINN D98DIVSI9H DR7D KRIT9 .98C1BH9BD K1MTH B1D 7NG99 D1 RI8 D7C9VG9Q1GHIBN DR9 E99DIBN? R9 D11P KGIDD9B B1D982  )R9 B1D98 G9ST9QD DR7D )GINN FG1MNRD MC DR9 J7GI1M8 C1GDI1B8 1S DR9 C1TIQ> DR7D DR9 $-"^ 7889GD9H D1 F9 IB Q1BSTIQD KIDR DR9 9UI8DIBN F7GN7IBIBN 7NG99E9BD2  )GINN B1D9H DR7D ^9IG D1TH DR9 MBI1B G9CG989BD7VDIJ98 DR7D KRIT9 .98C1BH9BD K1MTH B1D F7GN7IB 7F1MD DR9 C1TIQ>? .98C1BH9BD K1MTH Q1B8IH9G 7B> C1IBD8 DR7D DR9 ABI1B EINRD R7J92,7KGIE1G9 G9Q7TT9H DR7D HMGIBN DR9 E99DIBN KIDR DR9 $-"^? R9 78P9H )978D9G IS DR9G9 K78 7B>DRIBN IB 8C9QISIQ 7F1MD DR9 C1TIQ> DR7D R9 HIHBXD TIP9 7BH KRIQR Q1MTH F9 K1GP9H DRG1MNR 78 DR9> R7H H1B9 KIDR DR9 1DR9G MBI1B82  ,7KGIE1G9 D98DISI9H DR7D )978D9G HIH B1D HI8QM88 7B> 8C9QISIQ CG1FT9E8 KIDR DR9 C1TIQ> FMD 8D7D9H DR7D R9 K78 B1D IB 7 C18IDI1B D1 B9N1DI7D9 1G F7GN7IB 7F1MD DR9 7DD9BH7BQ9 C1TIQ> 7BH DR7D .98C1BH9BD Q1MTH B1D IEV  /+TDR1MNR #R7BHT9G D98DISI9H DR7D R9 G9_M98D9H F7GN7IBIBN Q1BQ9GBVIBN DR9 B9K 7DD9BH7BQ9 C1TIQ>? R9 B9J9G 7QPB1KT9HN9H KR9B R9 SIG8D T97GB9H 1S DR9 CG1C189H QR7BN982  *9 B9IDR9G Q1BSIGE9H B1G H9BI9H DR7D R9 G9Q9IJ9H ,7KGIE1G9X8 (9FGM7G> 45? 4<<< T9DD9G2  CT9E9BD DR9 C1TIQ> KIDR1MD F7GN7IBIBN KIDR DR9 ABI1B2  ,7KGIVE1G9 7HEIDD9H DR7D HMGIBN DR9 E99DIBN? R9 D1TH )978D9G DR7D .98C1BH9BD K78 B1D N1IBN D1 B9N1DI7D9 DR9 C1TIQ>2&B =7GQR :6? DR9 B9K 7DD9BH7BQ9 C1TIQ> K78 IECT9E9BD9H2  +TT 1S DR9 9ECT1>998X 7DD9BH7BQ9 G9Q1GH8 K9G9 KIC9H QT97B 7BH 9ECT1>998 K9G9 CT7Q9H 7D f9G1 C1IBD82  &B =7GQR 43? DR9 $-"^ SIT9H 7 NGI9J7BQ9? 7889GDIBN DR7D DR9 7DD9BH7BQ9 C1TIQ> K78 IB Q1BSTIQD KIDR DR9 9UI8DIBN 7NG99E9BD 7BH C78D CG7QDIQ920&B =7> 6? )GINN G9Q9IJ9H 7 J9GF7T K7GBIBN MBH9G DR9 B9K 7DD9BVH7BQ9 C1TIQ> 7BH DR9 $-"^ SIT9H 7 NGI9J7BQ9 1B =7> ::26&B LMB9 :/? .9NI1B7T "ECT1>99 .9T7DI1B8 =7B7N9G =IQR79T ^ITVTI7E8 89BD T9DD9G8 D1 DR9 T1Q7T CG98IH9BD8 1S F1DR $+= 7BH $-"^? H9B>IBN DR9 G98C9QDIJ9 NGI9J7BQ982  ^ITTI7E8 G9S9G9BQ9H 7 HI8QM88I1B KIDR F1DR CG98IH9BD8 1B LMB9 62  )R9 T9DD9G8 7G9 IH9BDIQ7T 7BH ^ITTI7E8 IBQTMH9H DR9 S1TT1KIBN 78 7 C7GD 1S RI8 T9DD9Gc+8 K9 HI8QM889H? ID I8 DR9 #1EC7B>X8 JI9K DR7D 98D7FTI8RE9BD 1S G9781B7FT9 GMT98 7BH C1TIQI98 G98D 9UQTM8IJ9T> KIDR E7BV7N9E9BD2  )R9 7DD9BH7BQ9 C1TIQ>? IB 1MG 1CIBI1B? E99D8 8MQR QGID9GI72  )RI8 C1TIQ> QR7BN9 G9IBS1GQ98 DR9 B99H8 D1 R7J9 9EVCT1>998 G9C1GD KR9B 8QR9HMT9H 1B 7 G9NMT7G F78I82  (MGDR9G? ID I8 1MG F9TI9S DR7D +GDIQT9 $g? LM8DISI7FT9 #7M89? 1BT> G9T7D98 D1 7B 9ECT1>99X8 7F89BQ9 IB G9T7DI1B D1 *1TIH7> ]7>2  $D H198 B1D 9UQM897B 7F89BQ9 MBH9G DR9 CG9JI1M8 1G CG989BD 7DD9BH7BQ9 C1TIQ>2 '1 NGI9J7BQ9 K78 SIT9H F> ]+#"2  ,7KGIE1G9 D98DISI9H KIDR1MD Q1BDG7HIQDI1B DR7D DR9 $+= CMG8M9H DR9 NGI9J7BQ9 1BT> D1 DR9 DRIGH 8D9C2>4  Z[[V !H+(;%) ," ,H% 5,,%(-+(8% M"#/8$,7KGIE1G9 D98DISI9H DR7D 7D 81E9 C1IBD HMGIBN 4<<:? 81E9 1S DR9 ]+#" G9CG989BD7DIJ98 D1TH RIE DR7D DR9> R7H I88M98 KIDR DR9 7DD9BH7BQ9 C1TIQ> DR7D DR9> K7BD9H D1 HI8QM882  ,7KGIE1G9 8QR9HMT9H 7 E99DIBN 7BH IBJID9H ]+#" G9CG989BD7DIJ98 78 K9TT 78 DR9 $-"^ 7BH $+= 8R1C 8D9K7GH82  ,7KGIE1G9 9UCT7IB9H DR7D DR9 ]+#" T1Q7T I8 MBI_M9 D1 DR9 Q1BD7IB9G CT7BD 78 ID8 1SSIVQ9G8 7G9 CR>8IQ7TT> IB DR9 CT7BD2  )R9G9 I8 7 89C7G7D9 ]+#" T1Q7T S1G DR9 9ECT1>998 IB DR9 EITT CT7BD2  $B Q1BDG78D? DR9 $+= 7BH DR9 $-"^ T1Q7T8 G9CG989BD 9ECT1>998 IB F1DR DR9 Q1BD7IB9G CT7BD 7BH DR9 EITT CT7BD2  ,7KGIE1G9 D98DISI9H DR7D R9 R7H B1D IBJID9H DR9 $-"^X8 CG98IH9BD 1G JIQ9 CG98IH9BD F9Q7M89 ID K78 QM8D1E7G> D1 IBJID9 DR9 8R1C 8D9K7GH8 S1G $+= 7BH DR9 $-"^ KR9B DR9> K9G9 D7TPIBN 7F1MD QR7BN98 DR7D 1BT> 7SS9QD9H DR9 Q1BD7IB9G CT7BD2 ,7KGIE1G9 D98DISI9H DR7D CGI1G D1 DR9 E99DIBN R9 D7TP9H KIDR %R1C %D9K7GH )GINN 7BH D1TH RIE DR7D DR9 E99DIBN K78 D1 G9JI9K DR9 7DD9BH7BQ9 C1TIQ>2  ,7KGIE1G9 E7IBD7IB9H DR7D )GINN G98C1BH9H F> 8D7DIBN DR7D DR9G9 K78 7 NGI9J7BQ9 C9BHIBN 7BH R9 K78 B1D IB 7 C18IDI1B D1 B9N1DI7D92  ]+#" ]G98IVH9BD -G1KB 7BH DR9 $+= MBI1B 8D9K7GH 7DD9BH9H DR9 E99DIBN2  '9IDR9G )GINN B1G 7B> 1DR9G $-"^ G9CG989BD7DIJ9 7DD9BH9H DR9 E99DIBN2  )R9 ]+#" 7BH $+= G9CG989BD7DIJ98 FG1MNRD MC S1MG   0&B =7GQR 44? $+= SIT9H 7 NGI9J7BQ9 F789H MC1B .98C1BH9BDX8 S7ITMG9 D1 B9N1DI7D9 DR9 7DD9BH7BQ9 C1TIQ>2  )R9 NGI9J7BQ9 K78 T7D9G 7F7BH1B9H2  6)GINN K78 D9GEIB7D9H S1G DR9 89Q1BH DIE9 MBH9G DR9 B9K 7DD9BH7BQ9 C1TIQ> 1B !9Q9EF9G 6 7BH DR9 $-"^ SIT9H 7 NGI9J7BQ9 G9N7GHIBN RI8 D9GEIB7DI1B2   %=A.($)V%)&'" #&')+$'". #&.]255Z8C9QISIQ Q1BQ9GB8 KIDR G98C9QD D1 DR9 CG1NG7E2  ,7KGIE1G9 G9VQ7TT9H DR7D ]+#" 8MNN98D9H DR7D DR9 [Q7T9BH7G E1BDR\ 788988VE9BD C9GI1H 8R1MTH F9 QR7BN9H D1 7 [DRIGD> H7>\ C9GI1H2  +HHIVDI1B7TT>? DR9 ]+#" G9CG989BD7DIJ9 K7BD9H D1 7HH [ABI1B -M8IVB988\ 78 7B 7F89BQ9 S1G KRIQR B1 C1IBD8 K1MTH F9 7889889H 7BH K7BD9H QR7BN98 IB DR9 [Q1MGD 7CC97G7BQ9\ T7BNM7N9 C1GDI1B 1S DR9 C1TIQ>2  )R9 $+= G9CG989BD7DIJ9 CG1C189H DR9 IBQTM8I1B 1S 7B IBQ9BDIJ9 CG1NG7E D1 G9K7GH DR189 9ECT1>998 KR1 G9C1GD DIE9T> D1 K1GP2  ,7KGIE1G9 D98DISI9H DR7D 1B %9CD9EF9G 46? 4<<:? DR9 7DD9BH7BQ9 C1TIQ> K78 7E9BH9H2  $B G98C1B89 D1 DR9 MBI1B8X 8MNN98DI1B8? DR9 788988E9BD C9GI1H K78 QR7BN9H D1 7 6VK99P G9J1TJIBN C9GI1H 7BH []G97GG7BN9H ABI1B -M8IB988\ K78 7HH9H 78 7B 7F89BQ9 S1G KRIQR B1 C1IBD8 K1MTH F9 7889889H2  '1 QR7BN98 K9G9 E7H9 IB DR9 Q1MGD 7CC97G7BQ9 T7BNM7N92&B &QD1F9G 0? 4<<:? $-"^ ]G98IH9BD #7GG1TT 89BD 7B 9VE7IT E9887N9 D1 .98C1BH9BD Q1BQ9GBIBN DR9 %9CD9EF9G 46? 4<<: QR7BN982  #7GG1TT 9UCT7IB9H DR7D DR9 $-"^ R7H R97GH DR7D .9V8C1BH9BD R7H QR7BN9H DR9 7DD9BH7BQ9 C1TIQ> 7N7IB? R1K9J9G DR9 ABI1B R7H B1D F99B IBJ1TJ9H IB 9IDR9G 7DD9BH7BQ9 C1TIQ> QR7BN92  #7GG1TT G9EIBH9H .98C1BH9BD DR7D DR9G9 K78 7B 1MDV8D7BHIBN NGI9J7BQ9 Q1BQ9GBIBN DR9 SIG8D 7DD9BH7BQ9 C1TIQ> QR7BN98 7BH 8D7D9H DR7D DR9 $-"^ 8DG1BNT> Q1BD9BH8 DR7D ID EM8D F9 IBJ1TJ9H F9S1G9R7BH IB 7B> QR7BN98 DR7D 7SS9QD 9ECT1>E9BD2 G4  UH% 5&C/,&+,/"(+SD9G SITIBN ID8 =7GQR 43? 4<<< NGI9J7BQ9 Q1BQ9GBIBN DR9 QR7BN9 IB DR9 7DD9BH7BQ9 C1TIQ>? DR9 $-"^ 7T81 SIT9H DR9 MBH9GVT>IBN MBS7IG T7F1G CG7QDIQ9 QR7GN9 IB DRI8 E7DD9G 1B +CGIT 40? 4<<<2  )R9 QR7GN9 K78 8MF89_M9BDT> H9S9GG9H D1 DR9 NGI9JV7BQ9r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`:YZ:a2MBI1B F9NIBBIBN 1B LMT> /<? 4<<42  ,7JIB D98DISI9H DR7D KR9B R9 8C1P9 KIDR DR9 ABI1B8? R9 D1TH DR9E DR7D .98C1BH9BD K78 CG1VC18IBN 7 6V>97G 9UD9B8I1B DR7D K78 CGIE7GIT> 9Q1B1EIQ IB B7VDMG92 *9 G9Q7TT9H DR7D R9 D1TH DR9 ABI1B8 DR7D IS DR9> R7H 7B> [FMGBIBN I88M98\ 7BH DR9> K7BD9H D1 D7TP 7F1MD 81E9 T7BNM7N9 ID9E 1G [KR7D9J9G?\ .98C1BH9BD K1MTH F9 NT7H D1 TI8D9B2  ,7JIB G9Q7TT9H DR7D 1B +MNM8D 3 4<<4? R9 7BH DR9 E7B7N9E9BD D97E IBIDI7TT> E9D IBHIJIHM7TT> KIDR DR9 DRG99 ABI1B8 7BH DR9B T7D9G Q1TT9QDIJ9T> KIDR DR9 G9CG989BD7DIJ98 1S 7TT DRG99 ABI1B8 D1 H9VD9GEIB9 IS DR9G9 K9G9 7B> 7HHIDI1B7T _M98DI1B82  ,7JIB D98DISI9H DR7D .98C1BH9BDX8 CG1C189H 7NG99E9BD 9UD9B8I1B K78 7QQ9CD9H F> DR9 $-"^2  '1B9 1S DR9 ABI1B8 G9_M98D9H 7B> T7BNM7N9 QR7BN98 IB DR9 9UI8DIBN 7NG99E9BD2  )R9 1BT> T7BNM7N9 QR7BN9 K78 CG1C189H F> .98C1BH9BD 7BH H97TD KIDR DR9 DG7B8S9G QT7M892  +B 7NG99E9BD K78 G97QR9H KIDR DR9 $+= 7BH DR9 $-"^ 7BH DR9 D9GE8 1S DR7D 7NG99E9BD K9G9 IBQTMH9H IB 7 89C7G7D9 T9DD9G 1S 7NG99E9BD G7DR9G DR7B IBQTMH9H IB DR9 SMTT Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD2  ,7JIB D98DISI9H DR7D DR9G9 K78 B1 HI8QM88I1B 1S DR9 7DD9BH7BQ9 C1TIQ> HMGIBN DR9 +MNM8D 4<<4 B9N1DI7DI1B82(T1>H D98DISI9H DR7D 8R9 7T81 D11P B1D98 HMGIBN DR9 4<<4 B9N1VDI7DI1B8 KIDR DR9 ABI1B82  (T1>HX8 B1D98 G9ST9QD DR7D HMGIBN DR9 SIG8D F7GN7IBIBN 8988I1B? DR9 ]+#" G9CG989BD7DIJ9 G7I89H DR9 I88M9 1S DR9 7DD9BH7BQ9 C1TIQ> 7BH IB_MIG9H 78 D1 KR9DR9G DR9G9 K1MTH F9 7HHIDI1B7T QR7BN982  .98C1BH9BDX8 G9CG989BD7DIJ9 G98C1BH9H DR7D DR9 C1TIQ> K78 7 E7B7N9E9BD CG9G1N7DIJ9 7BH KRIT9 B1 7HHIDI1B7T QR7BN98 K9G9 S1G9899B? .98C1BH9BD G9V89GJ9H DR9 GINRD D1 QR7BN9 IS DR9G9 K78 7 FM8IB988 B9Q988ID>2  .98C1BH9BDX8 F7GN7IBIBN B1D98 SG1E DR9 +MNM8D 3 E99DIBN KIDR DR9 $-"^ G9ST9QD B1 HI8QM88I1BQ1BQ9GBIBN DR9 7DD9BH7BQ9 C1TVIQ>2 $$$2(+#)A+, +'! ,"O+, #&'#,A%$&'%54  .H%,H%& K%)?"(-%(, @(/#+,%&+##$ 9"-/:/%- ,H% !"##%8,/3%7L+&;+/(/(; 5;&%%6%(,.98C1BH9BD H198 B1D HI8CMD9 DR7D ID IECT9E9BD9H DR9 QR7BN9 IB DR9 7DD9BH7BQ9 C1TIQ> KIDR1MD F7GN7IBIBN KIDR DR9 $-"^2  .98C1BH9BD Q1BD9BH8 R1K9J9G? DR7D ID K78 7MDR1GIf9H D1 H1 81 F> JIGDM9 1S DR9 E7B7N9E9BDVGINRD8 QT7M89 7BH SMGDR9G 7GNM98 DR7D DR9 $-"^ R78 K7IJ9H ID8 GINRD D1 F7GN7IB 1J9G DR9 QR7BN98 E7H9 IB DR9 7DD9BH7BQ9 C1TIQ>2O9B9G7TT>? 7B 9ECT1>9G KR189 9ECT1>998 7G9 G9CG989BD9H F> 7 MBI1B E7> B1D MBIT7D9G7TT> QR7BN9 DR9 G9CG989BD9H 9ECT1>998X D9GE8 7BH Q1BHIDI1B8 1S 9ECT1>E9BD KIDR1MD SIG8D NIJIBN DR9 MBI1B B1DIQ9 7BH 7B 1CC1GDMBID> D1 F7GN7IB 1J9G DR9 CG1C189H QR7BN984  EJKL 34N+,IA/5Y A2%2 Z/5 `:Y54a2  ^RIT9 7B 9EVCT1>9G E7> CG1C189 EIHD9GE E1HISIQ7DI1B8 1S 7 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD? 7 MBI1B I8 B1D 1FTIN7D9H D1 7NG99 D1 DR9 QR7BN98 1G 9J9B D1 F7GN7IB 7F1MD DR9E HMGIBN DR9 Q1BDG7QD D9GE2  9"H+12 J/S*%*& !"2? /<< ',.- :<Z6? :<3/ `:YY<a2  (MGDR9G? KR9B 7B 9ECT1>9G G9CMHI7D98 7 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD F> E1HIS>IBN D9GE8 KRIQR IBJ1TJ9 7 8MFW9QD 1S E7BH7D1G> F7GVN7IBIBN? ID I8 KIDRIB DR9 -17GHX8 7MDR1GID> D1 H99E 8MQR E1HISIVQ7DI1B 7 JI1T7DI1B 1S %9QDI1B 3`7a`:a 7BH `6a2  B+2 !#/::V="#6+( L+2/(; !"2? 4<Z ',.- :<5/ `:YZ/a? 9BSH2 6<6 (24H :/<4 `6DR #IG2 :YZ0a? Q9GD2 H9BI9H 04/ A2%2 345 `:YZ6a2)R9G9 I8 B1 HI8CMD9 DR7D KRIT9 DR9 :YZY 7DD9BH7BQ9 C1TIQ> E7> R7J9 F99B F789H MC1B 7 [B1 S7MTD\ QGID9GI7? CG1JIHIBN DR7D 7TT 7F89BQ98 7BH D7GH>8 K9G9 Q1B8IH9G9H S1G 9J7TM7DI1B H98CID9  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!553DR9 G9781B S1G DR9 7F89BQ9? DR9 C1TIQ> K78 E1HISI9H 1J9G DIE92  .98C1BH9BD H198 B1D HI8CMD9 DR7D 81E9DIE9 F9DK99B :YZY 7BH 4<<<? DR9 C1TIQ> K78 E1HISI9H D1 G9Q1NBIf9 H1QD1GX8 8D7D9E9BD8 78 WM8DISIQ7DI1B S1G 81E9 9ECT1>99 7F89BQ982  )R9 C7GDI98X Q1TVT9QDIJ9VF7GN7IBIBN 7NG99E9BD DR7D K78 IB 9SS9QD 1B =7GQR :6? 4<<< CG1JIH98 IB 7GDIQT9 $g DR7D 7B 9ECT1>99 8R7TT F9 Q1B8IHV9G9H 7F89BD S1G WM8DISI7FT9 Q7M89 IS R9 I8 [81 8IQP DR7D R9 I8 MBV7FT9 D1 G9C1GD S1G K1GP 7BH I8 7FT9 D1 CG1J9 8MQR 8IQPB988\ 1G [1S DR9 8IQPB988 1G H97DR 1S 81E9 E9EF9G 1S RI8 S7EIT> E7P98 RI8 7DD9BH7BQ9 IEC188IFT9? 7BH R9 I8 7FT9 D1 CG1J9 8MQR 8IQPB988 1G H97DR2\  .98C1BH9BDX8 =7GQR :6? 4<<< 7DD9BH7BQ9 C1TIQ> 9889BDI7TT> 9TIEIB7D9H 89QDI1B8 `Fa 7BH `Qa 1S 7GDIQT9 $g F> IEVC18IBN DR9 GMT9 DR7D H98CID9 DR9 7J7IT7FITID> 1S 7 H1QD1GX8 8D7D9VE9BD? 7B 9ECT1>99X8 7F89BQ9 KITT B9J9GDR9T988 DGINN9G 7F89BQ9 1G D7GH> C1IBD8 MBH9G DR9 C1TIQ>2)R9 O9B9G7T #1MB89T 7T81 7889GD8 DR7D .98C1BH9BDX8 =7GQR :6? 4<<< C1TIQ> IBJ7TIH7D9H 89QDI1B : 1S Q1BDG7QD 7GDIQT9 gh$$? KRIQR H97T8 KIDR DR9 B1DISIQ7DI1B DIE9 .98C1BH9BD G9_MIG98 7B 9ECT1>99 D1 CG1JIH9 KR9B G9C1GDIBN RI8 1G R9G 7F89BQ9 SG1E K1GP2  %9QDI1B : CG1JIH98 DR7D IS MB7J1IH7FT> CG9J9BD9H SG1E G9C1GDIBN? 7B 9ECT1>99 EM8D NIJ9 B1DIQ9 D1 RI8 S1G9E7B? 1G 7D DR9 1SSIQ9 7D T978D 0 R1MG8 F9S1G9 RI8 D1MG N198 1B HMD>? MBT988 QIGQME8D7BQ98 F9>1BH DR9 9ECT1>99X8 Q1BDG1T CG9J9BD8 RIE SG1E NIJIBN 8MQR B1DIQ92 O9B9G7T #1MB89T 8MFEID8 DR7D DR9 B9K 7DD9BH7BQ9 C1TIQ> 9TIEIB7D9H 7B 9ECT1>99X8 1CDI1B D1 CG1JIH9 T988 DR7B 0 R1MG8 B1DIQ9 KR9B G9C1GDIBN RI8 1G R9G 7F89BQ9? IB Q7898 KR9G9 QIGQME8D7BQ98 F9>1BH DR9 9ECT1>99X8 Q1BDG1T CG9VJ9BD9H RIE 1G R9G SG1E CG1JIHIBN 8MQR B1DIQ92  ABH9G DR9 B9K C1TIQ>? 7B 9ECT1>99 KR1 S7IT9H D1 S1TT1K DR9 B1DISIQ7DI1B G9V_MIG9E9BD8 I8 7889889H 78 [+-%"'#" ^$)* '& #+,, $'\ 7BH K1MTH F9 8MFW9QD D1 DR9 788INBE9BD 1S 0 7DD9BH7BQ9 C1IBD82  #T97GT>? .98C1BH9BDX8 =7GQR :6? 4<<< QR7BN98 D1 DR9 7DD9BVH7BQ9 C1TIQ> K9G9 E1HISIQ7DI1B8 1S DR9 C7GDI98X Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD 7BH QR7BN98 IB 9ECT1>998X D9GE8 7BH Q1BHIDI1B8 1S 9ECT1>E9BD2  .98C1BH9BD H198 B1D H9B> DR7D ID D11P 8MQR 7QDI1B KIDR1MD F7GN7IBIBN KIDR DR9 $-"^2   L4  .H%,H%& ,H% 'L>. .+/3%- ',) K/;H, ," L+&;+/(+ G9Q1NBIf9H 9UQ9CDI1B D1 DRI8 GMT9 I8 DR7D 7 MBIT7D9G7T QR7BN9 F> 7B 9ECT1>9G E7> F9 C9GEI88IFT9 IS DR9 MBI1B R78 [QT97GT> 7BH MBEI8D7P7FT>\ K7IJ9H ID8 8D7DMD1G> GINRD D1 F7GN7IB 1J9G DR9 C7GDIQMT7G 8MFW9QD E7DD9G2 9%,&"?"#/,+( >-/)"( !"4 34 EJKL? 05< A2%2 5Y/? Z<3 `:Y3/a? K%)"&,) '(,%&(+,/"(+# R",%# !+)/(" 34 EJKL? YY5 (24H :66/? :66Y `/H #IG2 :YY/a2  + MBI1BX8 K7IJ9G 1S ID8 8D7DMD1G> GINRD D1 F7GN7IB 1J9G 7 C7GDIQMT7G E7DD9G Q7B 1QQMG F> DR9 9UCG988 T7BNM7N9 IB DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD? 1G ID E7> F9 IECTI9H SG1E DR9 C7GDI98X F7GN7IBIBN RI8D1G>? C78D CG7QDIQ9? 1G 7 Q1EFIB7DI1B 1S F1DR2  %99 N'KBA '(82? /:Z ',.- :/46? :/4Z `:YY6a2  )R9 -17GH R78 Q1B8I8VD9BDT> S1MBH DR7D E7B7N9E9BD GINRD8 QT7M898 DR7D 7G9 Q1MQR9H IB N9B9G7T D9GE8 7BH E7P9 B1 G9S9G9BQ9 D1 7B> C7GDIQMT7G 8MFW9QD 7G97 KITT B1D F9 Q1B8DGM9H 78 K7IJ9G8 1S 8D7DMD1G> F7GN7IBIBN GINRD82 )R9 K7IJ9G EM8D F9 QT97G 7BH MBEI8D7P7FT92  9/8H/;+( L%## U%#%?H"(% !"4A/<5 ',.- 43: `:YY4ab T"H()"(7L+,%6+( !"2? 4Y6 ',.- :3<? :36 `:Y3Ya2  )R9 D98D I8 B1D KR9DR9G DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD Q7B F9 G9781B7FT> Q1B8DGM9H D1 7SS9QD 8MQR 7 K7IJ9G? FMD G7DR9G KR9DR9G? DR9 MBH9GD7PIBN I8 [9UCTIQIDT> 8D7D9H\ 7BH DRM8 DR9 F7GN7IBIBN I8 QT97GT> 7BH MBEI8VD7P7FT> K7IJ9H2  5N 0,%%# !"&?2? /40 ',.- :Z/ `:YYZa2  $B 1GH9G D1 H9D9GEIB9 KR9DR9G DRI8 D98D R78 F99B E9D? DR9 -17GH R78 T11P9H D1 DR9 CG9QI89 K1GHIBN 1S DR9 CG1JI8I1B 1S DR9 7NG99E9BD DR7D I8 IB _M98DI1B2+GDIQT9 gh$ 1S DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD CG1JIH98 IB 89QDI1B :c)R9 C7GDI98 G9Q1NBIf9 DR7D DR9 1C9G7DI1B 1S DR9 CT7BD 7BH DR9 HIG9QDI1B 1S DR9 K1GP S1GQ9 DR9G9IB I8 DR9 81T9 G98C1B8IFITID> 1S DR9 Q1EC7B>2  %MQR G98C1B8IFITID> IBQTMH98? 7E1BN 1DR9G DRIBN8? DR9 SMTT GINRD D1 788INB K1GP? D1 HI8QR7GN9? HI8QICTIB9? 1G 8M8C9BH S1G WM8D Q7M89? 7BH DR9 GINRD D1 RIG9? DG7B8S9G? CG1E1D9? H9E1D9? 1G T7>1SS 9ECT1>998 F9Q7M89 1S T7QP 1S K1GP 1G S1G 1DR9G T9NIDIE7D9 G9781B82  $B G97QRIBN ID8 H9QI8I1B IB T"H()"(7L+,%6+( !"2? DR9 -17GH Q1B8IH9G9H ID8 CGI1G H9QI8I1B8 KR9G9 DR9 E7B7N9E9BDVGINRD8 QT7M898 K9G9 B1D S1MBH D1 F9 K7IJ9G8 1S DR9 MBI1BX8 GINRD D1 F7GN7IB 7F1MD QR7BN98 IB E9HIQ7T F9B9SID8 1G DR9 DG7B8S9G C1TIQ> KR9B DR9 E7B7N9E9BDVGINRD8 QT7M898 Q1BD7IB9H B1 8C9QISIQ G9S9G9BQ9 D1 E9HIQ7T F9B9SID8 1G DG7B8S9G2Z"J9B DR1MNR DR9 E7B7N9E9BD GINRD8 QT7M89 IB T"H()"(7L+,%6+( !"2 C9GEIDD9H DR9 9ECT1>9G D1 MBIT7D9G7TT> I88M9? 9BS1GQ9? 7BH QR7BN9 Q1EVC7B> GMT98? DR9G9 K78 B1 8C9QISIQ G9S9G9BQ9 D1 DR9 8MFW9QD E7DD9G IBJ1TJIBN DR9 MBIT7D9G7T QR7BN92  )R9 -17GH R78 S1MBH DR7D DR9 FG17H N9B9G7T CRG789 [E7B7N9 DR9 FM8IB988 7BH HIG9QD DR9 K1GPIBN S1GQ9?\ IB DR9 7F89BQ9 1S 7B> 9JIH9BQ9 1S F7GN7IBIBN RI8D1G>? S7IT8 D1 H9E1B8DG7D9 DR9 G9_MI8ID9 [QT97G 7BH MBEI8D7P7FT9 K7IJ9G2\  %99 !$?&%)) J+1( !%6%,%&$ 5))(4/<< ',.- 5<Y? 5:6 `:YY<a2  %IEIT7GT>? DR9 E7B7N9E9BD GINRD8 QT7M89 CG1JI8I1B NG7BDIBN DR9 9ECT1>9G DR9 kGINRD D1 RIG9? DG7B8S9G? CG1E1D9? T7> 1SS? 7BH HI8QR7GN9 S1G CG1C9G Q7M89\ H198 B1D NG7BD DR9 9ECT1>9G DR9 GINRD D1 MBIT7D9GV7TT> QR7BN9 7B> 7BH 7TT 9UI8DIBN D9GE8 7BH Q1BHIDI1B8 1S 9EVCT1>E9BD2  0*::"#2 !H/#- D%3%#"?6%(, !%(,%&? 4ZZ ',.- :/06? :/6< `:Y36a2.98C1BH9BD K1MTH 7T817GNM9 DR7D DR9 $-"^ K7IJ9H ID8 GINRD D1 F7GN7IB 7F1MD DR9 QR7BN9 IB DR9 7DD9BH7BQ9 C1TIQ>? Q1BD9BHVIBN DR7D B1DIQ9 K78 NIJ9B 7BH DR9G9 K78 B1 DIE9T> G9_M98D D1 F7GN7IB2  $ H1 B1D SIBH DRI8 D1 F9 DR9 Q7892  )GINN D98DISI9H DR7D R9 SIG8D T97GB9H 1S DR9 CG1C189H QR7BN9 IB DR9 7DD9BH7BQ9 C1TIQ> 1B =7GQR 32  +TDR1MNR ]G98IH9BD #7GG1TT D98DISI9H DR7D R9 G9_M98D9H DR7D .98C1BH9BD F7GN7IB KIDR DR9 $-"^ 7F1MD DR9 QR7BN98 IB DR9 C1TIQ>? R9 H198 B1D 7QPB1KT9HN9 KR9B R9 SIG8D G9Q9IJ9H B1DIQ9 1S DR9 CG1C189H QR7BN92  ,7KGIE1G9X8 D98DIE1B> DR7D R9 89BD #7GG1TT 7 Q1C> 1S DR9 (9FGM7G> 45 T9DD9G I8 MBG9FMDD9H2  +QQ1GHIBNT>? F789H MC1B ,7KGIE1G9X8 MBG9FMDD9H D98DIE1B>? $ SIBH DR7D IBIDI7T B1DIQ9 1S DR9 CG1C189H QR7BN9 K78 CG1JIH9H D1 DR9 $-"^ IB ,7KGIE1G9X8 (9FGM7G> 45 T9DD9G2  )R9 -17GH R78 T1BN R9TH DR7D 7 G9781B7FT9 DIE9 F9DK99B B1DIS>IBN DR9 MBI1B 1S 7 CG1C189H QR7BN9 7BH ID8 IECT9E9BD7DI1B I8 G9_MIG9H MBH9G 7B 9ECT1>9GX8 1FTIN7DI1B D1 F7GN7IB IB N11H S7IDR2  +8 DR9 -17GH 8C9QISIQ7TT> 8D7D9H IB =/C+7=%/;$ MH+&6+8%*,/8+#) D/3/)/"(? 450 ',.- :<:/? :<:Z `:Y34a? 9BSH2 Z44 (24H ::4< `/H#IG2 :Y3/ac  Z0*::"#2 !H/#- D%3%#"?6%(, !%(,%&? 4ZZ ',.- :/06? :/6< `:Y36a? N+()+) E+,/"(+#>-*8+,/"( 5))(2? 4Z6 ',.- 5/3? 5/Y `:Y36a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`:YYZa2  +TDR1MNR .98C1BH9BD Q1BVD9BH8 DR7D ID E7H9 81E9 QR7BN98 IB DR9 CG1C189H C1TIQ> 7SD9G D7TPIBN KIDR ]+#" 7BH $+= 1B =7GQR Z? .98C1BH9BD H198 B1D H9B> DR7D ID HIH B1D K7IJ9G IB ID8 C18IDI1B KIDR DR9 $-"^ 1G 7B> 1S DR9 ABI1B8 DR7D ID R7H B1 1FTIN7DI1B D1 F7GN7IB Q1BQ9GBIBN DR9 QR7BN98 IB DR9 C1TIQ>2  .98C1BH9BD Q1BD9BH8 DR7D ID 89D MC DR9 =7GQR Z E99DIBN KIDR DR9 ABI1B8 D1 HI8QM88 DR9IG Q1BQ9GB8 7BH Q1BD9BH8 DR7D ID E7H9 81E9 QR7BN98 IB G98C1B89 D1 DR9IG Q1BQ9GB82  $ H1 B1D SIBH DR7D IB H1IBN 81 .98C1BH9BD 87DI8SI9H ID8 G9_MI8ID9 HMD> D1 F7GN7IB2  )R9 -17GH R78 S1MBH DR7D 7B 9EVCT1>9G H198 B1D 87DI8S> ID8 HMD> D1 F7GN7IB KR9B ID E99D8 D1 HI8VQM88 DR9 7BB1MBQ9H QR7BN98? >9D E7BIS98D8 ID8 F9TI9S DR7D ID I8 B1D 1FTIN7D9H D1 F7GN7IB 1J9G DR9 QR7BN982  !/C+7=%/;$ MH+&76+8%*,/8+#) D/3/)/"(? 8MCG77D :<:Z2  (MGDR9G? 7B 9ECT1>9G H198 B1D 87DI8S> ID8 F7GN7IBIBN 1FTIN7DI1B 9J9B DR1MNR ID E7> IBHIQ7D9 DR7D ID I8 KITTIBN D1 HI8QM88 DR9 H9QI8I1B DR7D ID R78 E7H9? 7BH >9D G9SM898 D1 H9T7> IECT9E9BD7DI1B 1S ID8 H9QI8I1B2  9%&8$ R")?/7,+#? /:: ',.- 35Y? 3Z/ `:YY/a2  +QQ1GHIBNT>? DR9 MBI1B H198 B1D K7IJ9 ID8 GINRD D1 F7GN7IB KR9B DR9 QR7BN9 R78 9889BDI7TT> F99B E7H9 IGG9J1Q7FT9 CGI1G D1 DR9 B1DIQ9 1G R78 1DR9GKI89 F99B 7BB1MBQ9H 78 7 E7DD9G 1B KRIQR DR9 9ECT1>9G KITT B1D F7GN7IB2  $H7D 3Z/2)R9 ABI1B CG989BD9H B1 9JIH9BQ9 DR7D ID E7H9 7B> KGIDD9B G9_M98D D1 F7GN7IB 7F1MD DR9 CG1C189H QR7BN9H IB DR9 7DD9BH7BQ9 C1TIQ> CGI1G D1 DR9=7GQR :6 IECT9E9BD7DI1B2  )R9 1BT> KGIDD9B H1QME9BD7DI1B 1S 7B> G9_M98D D1 F7GN7IB I8 o>T9 )GINNX8 B1D98 SG1E DR9 $-"^X8 E99DIBN KIDR E7B7N9E9BD G9CG989BD7DIJ98 1B =7GQR :/23^RIT9 ID E7> R7J9 F99B E1G9 CGMH9BD S1G DR9 $-"^ D1 E7P9 7 8C9QISIQ KGIDD9B G9_M98D D1 F7GN7IB IEE9HIV7D9T> MC1B G9Q9IJIBN DR9 (9FGM7G> 45 B1DIQ9? $ H1 B1D SIBH DR7D DR9 ABI1B R78 K7IJ9H ID8 GINRD D1 F7GN7IB F> ID8 S7ITMG9 D1 H1 812  )R9 7F89BQ9 1S QT97G 9JIH9BQ9 DR7D DR9 ABI1B G9_M98D9H F7GVN7IBIBN 1B DR9 E7DD9G IB I88M9 I8 B1D HI8C18IDIJ9? 78 DR9 -17GH H198 B1D G9_MIG9 7 MBI1B D1 G9_M98D F7GN7IBIBN KR9B Q1BSG1BD9H KIDR 7 S7ID 7QQ1ECTI2  9/;+#/ '(-*),&/%)? 436 ',.- 34<? 34:   3,7KGIE1G9 D98DISI9H DR7D HMGIBN DR9 =7GQR :/ E99DIBN? )978D9G HIH B1D HI8QM88 7B> 8C9QISIQ CG1FT9E8 KIDR DR9 C1TIQ> 7BH 1BT> 8D7D9H DR7D R9 K78 B1D IB 7 C18IDI1B D1 B9N1DI7D9 1G F7GN7IB 7F1MD DR9 7DD9BH7BQ9 C1TIQ>2  $H1 B1D QG9HID ,7KGIE1G9X8 G9Q7TT 1S DRI8 E99DIBN2  $SIBH ID IBQG9HIFT9 DR7D DR9 $-"^ 8C9QISIQ7TT> E9D KIDR .98C1BH9BD D1 HI8QM88 ID8 Q1BQ9GB8 7F1MD DR9 7DD9BH7BQ9 C1TIQ> 8QR9HMT9H S1G IECT9E9BD7DI1B IB DK1 H7>87BH >9D CG1JIH9H B1 8C9QISIQ8 78 D1 KR> DR9 MBI1B K7BD9H D1 F7GN7IB 7F1MD DR9 C1TIQ>2  $QG9HID )978D9G 7BH )GINN IB DR9IG H98QGICDI1B 1S KR7D 1QQMGG9H HMGIBN DR9 =7GQR :/ E99DIBN2  `:Y3Za? '()*#+,/(; G+C&/8+,"&)? :00 ',.- :/46? ://:;://4 `:Y5/a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b IB8D97H DR9 -17GH G9_MIG98 [7 Q1B8QI1M8 G9TIB_MI8RE9BD F> DR9 MBI1B? QT97GT> IBD9BH9H 7BH 9UCG9889H2\  %99 >#/I+C%,H,"1( .+,%& !"2? 4/0 ',.- /:3? /4< `:YZ3a? M%&2/() 9+8H/(% !"2? :0: ',.- Y3? :<4 `:Y5/a2  )R9 E7DD9G EM8D F9 [SMTT> HI8QM889H\ 7BH [Q1B8QI1M8T> 9UCT1G9H2\  L*(2%& R/## !"4A4<3 ',.- 4Z? // `:YZ/a? E%1 F"&2 9/&&"&? :6: ',.- 3/0? 30< `:Y56a2  +HEIDVD9HT>? IB78EMQR 78 DR9G9 K78 B1 E9BDI1B? EMQR T988 HI8QM88I1B 1S DR9 7DD9BH7BQ9 GMT98? $ EM8D Q1BQTMH9 DR7D DR9G9 K78 B1 HI8VQM88I1B 1G 7NG99E9BD DR7D DR9 E7B7N9E9BD GINRD8 QT7M89 C9GEIDVD9H MBIT7D9G7T QR7BN98 IB DR9 9UI8DIBN 7DD9BH7BQ9 C1TIQ>2  )RM8? $ H1BXD SIBH DR7D DR9 7F89BQ9 1S HI8QM88I1B 1S DR9 7DD9BH7BQ9 C1TVIQ> IB DR9 :Y30 B9N1DI7DI1B8 Q1B8DIDMD9H DR9 ABI1BX8 K7IJ9G 1S ID8 GINRD D1 F7GN7IB 7F1MD DR7D 8MFW9QD2  T"H()"(7L+,%6+( !"2? 8MCG77D :3Z2.98C1BH9BD 7T81 7889GD8 DR7D 1J9G DIE9 QR7BN98 K9G9 E7H9 D1 DR9 7DD9BH7BQ9 C1TIQ> KIDR1MD F7GN7IBIBN KIDR DR9 ABI1B2  +8 B1D9H F> DR9 -17GH IB B1%()7!"&(/(; G/C%&;#+)? 434 ',.- 5<Y `:Y3Za? DR9 S7QD DR7D 7B 9ECT1>9G CG9JI1M8T> QR7BN9H DR9 D9GE8 1S 7 C7GDIQMT7G CG1NG7E 1G C1TIQ> KIDR1MD F7GN7IBIBN H198 B1D CG9QTMH9 7 MBI1B SG1E H9E7BHIBN D1 F7GN7IB 1J9G DR9 E18D G9Q9BD QR7BN92  %C9QISIQ7TT>? $ B1D9 DR7D DR9 -17GH IB 9*&?H$ D/%)%# !"2? :30 ',.-Z6Z? Z5/ `:YZ<a? 9BSH2 060 (24H /</ `ZDR #IG2 :YZ:a R9TH DR7D DR9 MBI1BX8 C78D 7Q_MI98Q9BQ9 IB DR9 9ECT1>9GX8 MBIT7D9G7T CG1EMTN7DI1B 1S K1GP GMT98 Q1BQ9GBIBN T7D9B988 7BH 7F89BD99I8E HIH B1D Q1B8DIDMD9 7 K7IJ9G 1S DR9 MBI1BX8 GINRD D1 F7GN7IB 7F1MD DR9 9ECT1>9GX8 8MF89_M9BD CG1EMTN7DI1B 1S 8DGIQD9G GMT98 Q1BQ9GBIBN T7D9B988 7BH 7F89BD99VI8E2  +8 DR9 -17GH SMGDR9G B1D9H IB >OO"( K%)%+&8H <>(;/7(%%&/(; !"2? /:Z ',.- 5Z6 7D 536;535 `:YY6a?Y[MBI1B 7Q_MIV98Q9BQ9 IB C78D QR7BN98 D1 7 F7GN7IB7FT9 8MFW9QD H198 B1DF9D1VP9B 7 8MGG9BH9G 1S DR9 GINRD D1 F7GN7IB 7D DR9 B9UD DIE9 DR9 9EVCT1>9G EINRD KI8R D1 E7P9 >9D SMGDR9G QR7BN98? B1D 9J9B KR9B 8MQR SMGDR9G QR7BN98 7GNM7FT9 7G9 8IEIT7G D1 DR189 IB KRIQR DR9 MBI1B E7> R7J9 7Q_MI98Q9H IB DR9 C78D2\  )RM8? $ H1 B1D SIBH DR7D DR9 $-"^X8 7Q_MI98Q9BQ9 F> S7ITIBN D1 H9E7BH CG9JI1M8 F7GN7IBIBN Q1BQ9GBIBN DR9 7DD9BH7BQ9 C1TIQ> 8MSSIQI9BD D1 Q1BV8DIDMD9 7 K7IJ9G 1S ID8 GINRD D1 F7GN7IB 1J9G DR9 4<<< QR7BN98 IB DR9 7DD9BH7BQ9 C1TIQ>2  %99 =*+&- M*C#/)H/(; !"2? //Y ',.- /6/? /6Z `4<</a2  ,IP9KI89? $ H1 B1D SIBH DR9 $-"^X8 S7ITMG9 D1 G9_M98D F7GN7IBIBN 7F1MD DR9 7DD9BH7BQ9 C1TIQ> HMGIBN DR9 4<<4 B9N1DI7DI1B8 D1 Q1B8DIDMD9 7 K7IJ9G 1S ID8 F7GN7IBIBN GINRD82  +D   Y)R9 (ISDR #IGQMID #1MGD 1S +CC97T8 H9BI9H 9BS1GQ9E9BD F9Q7M89 DR9 Q1MGD H9D9GEIB9H DR7D ".$%+ DGM8D998 G7DR9G DR7B DR9 9ECT1>9G 1GH9G9H MBIT7D9G7T QR7BN98 D1 DR9 9ECT1>998X ".$%+F9B9SID CT7B2  >OO"( K%7)%+&8H <>(;/(%%&/(; !"4 34 EJKL? 3Y (2/H 443 `6DR#IG2 :YY5a2  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!5Z<DR9 DIE9 1S DR9 Q1BDG7QD G9B9K7T B9N1DI7DI1B8 IB 4<<4? DR9 $-"^ R7H 7TG97H> SIT9H 7B MBS7IG T7F1G CG7QDIQ9 QR7GN9 KIDR DR9 -17GH 1B +CGIT 40? 4<<<? 78 K9TT 78 7 NGI9J7BQ9 DRG1MNR DR9 NGI9J7BQ9V7GFIDG7DI1B CG1JI8I1B 1S DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD2  )R9 7GFIDG7D1G R7H I88M9H RI8 H9QI8I1B 7CCG1UIE7D9T> 6 E1BDR8 97GTI9G2  ^RIT9 Q1ECT7IBD HIH B1D I88M9 IB DRI8 E7DD9G MBDIT L7BMV7G> 4Z? 4<</? DR9G9 I8 B1 9JIH9BQ9 DR7D DR9 $-"^ KIDRHG9K ID8 QR7GN9 1G 7F7BH1B9H ID8 C18IDI1B H98CID9 DR9 7GFIDG7D1GX8 (9FGMV7G> 4<<4 GMTIBN2  ]G98IH9BD #7GG1TT 7QPB1KT9HN9H DR7D DR9G9 K78 B1 HI8QM88I1B HMGIBN DR9 4<<4 Q1BDG7QD B9N1DI7DI1B8 Q1BQ9GBIBN DR9 4<<< QR7BN98 D1 DR9 7DD9BH7BQ9 C1TIQ>2  #7GG1TT D98DISI9H DR7D DR9 ABI1B R7H 7TG97H> SIT9H 7 QR7GN9 KIDR DR9 -17GH 78 K9TT 78 DR9 NGI9J7BQ9 7BH R9 K78 Q9GD7IBT> 7K7G9 1S .98C1BH9BDX8 C18IVDI1B 1B DR9 7DD9BH7BQ9 C1TIQ>2  #7GG1TT 9UCT7IB9H DR7D R9 S9TD DR7D DR9 7DD9BH7BQ9 K78 7 89C7G7D9 I88M9 DR7D K78 7TG97H> F9IBN 7HVHG9889H IB DR9 MBS7IG T7F1G CG7QDIQ9 78 K9TT 78 IB DR9 NGI9J7BQ92  )R9 J9G> S7QD DR7D 78 1S DR9 4<<4 B9N1DI7DI1B8? DR9 $-"^ R7H B1D KIDRHG7KB 9IDR9G ID8 NGI9J7BQ9 1G ID8 MBS7IG T7F1G CG7QDIQ9 QR7GN9 K1MTH 9JIH9BQ9 ID8 C18IDI1B 1B DR9 QR7BN9 IB DR9 7DD9BVH7BQ9 C1TIQ>2  )R9 S7ITMG9 D1 7N7IB G7I89 DR9 I88M9 HMGIBN DR9 4<<4 B9N1DI7DI1B8 H198 B1D Q1B8DIDMD9 7 K7IJ9G 1S ID8 GINRD D1 F7GN7IB Q1BQ9GBIBN DRI8 MBIT7D9G7T QR7BN92  D4   .H%,H%& D%:%&&+# ," ,H% 5&C/,&+,"&P) 51+&- /) 5??&"?&/+,%&B (9FGM7G> 4<? 4<<4? DR9 $-"^X8 =7GQR 43? 4<<< NGI9JV7BQ9 K78 7GFIDG7D9H F9S1G9 7 EMDM7TT> QR189B 7GFIDG7D1G2  $B RI8 H9QI8I1B 1S LMB9 /? 4<<4? DR9 7GFIDG7D1G G9S9G9BQ9H DR9 Q1BDG7QDX8 E7B7N9E9BDVGINRD8 QT7M89 NIJIBN DR9 .98C1BH9BD DR9 81T9 G9V8C1B8IFITID> D1 1C9G7D9 DR9 CT7BD 7BH HIG9QD DR9 K1GP S1GQ92  .9T>IBN MC1B DR9 H9QI8I1B 1S 7B 7GFIDG7D1G IB 7B1DR9G Q789? DR9 7GFIDG7D1G 8D7D9Hc [DR9 CG1EMTN7DI1B 1S 7B 7DD9BH7BQ9 C1TIQ>? H98INB9H 78 ID I8 D1 Q1BDG1T 7F89BD99I8E? I8 7 SMBH7E9BD7T E7BV7N9E9BD GINRD KRIQR I8 CG98ME9H D1 F9 IBR9G9BD IB DR9 E7BV7N9E9BD G1T9 7F89BD 8C9QISIQ 7NG99E9BD 1DR9GKI892\  $B 7B 7FVFG9JI7D9H 9UCT7B7DI1B 1S RI8 G7DI1B7T9? DR9 7GFIDG7D1G SMGDR9G 8D7D9Hc  [$BH99H? ID I8 G97TT> IBQMEF9BD MC1B =7B7N9E9BD D1 R7J9 8MQR C1TIQI98 8IBQ9 ID I8 7 E97B8 1S 9B8MGIBN DR7D 9ECT1>V998 Q1E9 D1 K1GP G9NMT7GT> 7BH 1B DIE92\  )R9 7GFIDG7D1G S1MBH DR7D DR9G9 I8 B1 G9_MIG9E9BD DR7D 7B 9ECT1>9G B9N1DI7D9 7B 7FV89BD99 C1TIQ> KIDR 7 MBI1B IB DR9 7F89BQ9 1S 81E9 Q1BDG7QDM7T G9_MIG9E9BD2  (IBHIBN DR9G9 D1 F9 B1 Q1BDG7QDM7T FG97QR? DR9 NGI9J7BQ9 K78 H9BI9H2-1DR .98C1BH9BD 7BH DR9 O9B9G7T #1MB89T 7NG99 DR7D DR9 -17GHX8 CG7QDIQ9 I8 D1 H9S9G D1 7B 7GFIDG7D1GX8 H9QI8I1B IS DR9 7GFIDG7DI1BCG1Q99HIBN8 K9G9 S7IG 7BH G9NMT7G? 7TT C7GDI98 7NG99H D1 F9 F1MBH? DR9 H9QI8I1B 1S DR9 7GFIDG7D1G I8 QT97GT> B1D G9CMNVB7BD D1 DR9 CMGC189 7BH C1TIQI98 1S DR9 +QD? 7BH DR9 7GFIDG7D1G 7H9_M7D9T> Q1B8IH9G9H DR9 MBS7IG T7F1G CG7QDIQ9 I88M98 DR7D DR9 -17GH I8 Q7TT9H MC1B D1 H9QIH92  0?/%#C%&; 9:;4 !"2? ::4 ',.- :<3<? :<34 `:Y66a? B#/( !"&?2? 453 ',.- 6Z/ `:Y30a2  $B ID8 H9QI8I1B IB B#/(? IH7D 6Z0? DR9 -17GH SMGDR9G Q1BSIGE9H DR7D ID K1MTH SIBH DR7D 7B 7GFIDG7D1G R7H 7H9_M7D9T> Q1B8IH9G9H DR9 MBS7IG T7F1G CG7QDIQ9 I88M9 IS `:a DR9 Q1BDG7QDM7T I88M9 I8 S7QDMV7TT> C7G7TT9T D1 DR9 MBS7IG T7F1G CG7QDIQ9 I88M9 7BH `4a DR9 7GFIDG7VD1G K78 CG989BD9H N9B9G7TT> KIDR DR9 S7QD8 G9T9J7BD D1 G981TJIBN DR9 MBS7IG T7F1G CG7QDIQ92  )R9 -17GH R78 SMGDR9G H9D9GEIB9H DR7D H9S9GG7T I8 IB7CCG1CGI7D9 MBH9G DR9 QT97GT> G9CMNB7BD 8D7BH7GH 1BT> KR9B DR9 7GFIDG7D1GX8 7K7GH I8 B1D 8M8Q9CDIFT9 D1 7B IBD9GVCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD2  9","& !"(3"$? /</ ',.- :/6 `:YY:a2^RIT9 .98C1BH9BD 7GNM98 DR7D H9S9GG7T D1 DR9 7GFIDG7DI1B 7K7GH I8 7CCG1CGI7D9? O9B9G7T #1MB89T 7GNM98 DR7D DR9 I88M9 7B7T>f9H F> DR9 7GFIDG7D1G K78 B1D C7G7TT9T D1 DR9 MBS7IG T7F1G CG7QDIQ9 I88M98 7BH DR9 7GFIDG7D1GX8 1CIBI1B 7BH 7K7GH I8 G9CMNVB7BD D1 DR9 +QD 7BH IB8M8Q9CDIFT9 D1 7B IBD9GCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD2)R9 -17GH G9ID9G7D9H ID8 C18IDI1B IB E!K !"&?4A 4Z: ',.- :4:4? :4:/ `:Y30a? DR7D KR9B [7B 9ECT1>9G R78 7 81MBH 7GNMV7FT9 F78I8 S1G 78QGIFIBN 7 C7GDIQMT7G E97BIBN D1 RI8 Q1BDG7QD 7BH RI8 7QDI1B I8 IB 7QQ1GH7BQ9 KIDR DR9 D9GE8 1S DR9 Q1BDG7QD 78 R9 Q1B8DGM98 ID?\ DR9 -17GH KITT B1D 9BD9G DR9 HI8CMD9 D1 89GJ9 DR9 SMBQDI1B 1S 7GFIDG7D1G IB H9D9GEIBIBN KRIQR C7GD>X8 IBD9GCG9D7VDI1B I8 Q1GG9QD2:<^R9B DR9 T7BNM7N9 I8 QT97G 7BH MB7EFINM1M8 R1K9J9G? DR9 IBD9GCG9D7DIJ9 8PITT8 1S 7B 7GFIDG7D1G 7G9 MBB9Q9887G>? 7BH DR9 -17GH I8 DR9G9F> B1D G9_MIG9H D1 H9S9G DR9 I88M9 D1 7GFIDG7DI1B2  =&+(% R%+#,H !+&%A '(82? //Z ',.- 0/4? 0/5 `4<<4a2  $B DR9 CG989BD Q789? DR9G9 I8 B1 Q1BDG7QDM7T CG1JI8I1B 8C9QISIQ7TT> 7HVHG988IBN DR9 8MFW9QD E7DD9G 1S .98C1BH9BDX8 QR7BN98 B1G 8M8VQ9CDIFT9 1S DK1 9_M7TT> CT7M8IFT9 IBD9GCG9D7DI1B82  (MGDR9G? $ B1D9 DR7D .98C1BH9BD H198 B1D QID9 7 QT7M89 1G QT7M898 IB DR9 Q1BDG7QD DR7D 7G9 8M8Q9CDIFT9 D1 E1G9 DR7B 1B9 CT7M8IFT9 IBD9GCG9D7DI1B 7BH .98C1BH9BD 8IECT> G9TI98 MC1B 7 FG17H E7B7N9E9BDVGINRD8 QT7M89 78 7 F78I8 S1G ID8 MBIT7D9G7T QR7BN9 IB DR9 7DD9BH7BQ9 C1TVIQ>2  )RM8? DR9 I88M9 H198 B1D 7CC97G D1 F9 F789H 81T9T> MC1B Q1BDG7QD IBD9GCG9D7DI1B2 $B RI8 FGI9S? Q1MB89T S1G .98C1BH9BD QID98 D%((/)"( E+,/"(+# !"4A4Y5 ',.- :5Y? :Z< `:Y3Ya? 7GNMIBN DR7D DR9 -17GH R78 H9S9GG9H D1 7B 7GFIDG7D1GX8 7K7GH F789H MC1B 7 N9B9G7T E7BV7N9E9BD GINRD8 QT7M89? H98CID9 DR9 S7QD DR7D DR9 Q1BDG7QD HIH B1D 9UCG988T> K7IJ9 DR9 GINRD D1 F7GN7IB 1J9G DR9 8MFW9QD 1S DR9 NGI9J7BQ92  .98C1BH9BD 7GNM98 DR7D IB DR9 IB8D7BD E7DD9G? DR9 7GFIDG7D1G S1MBH DR7D .98C1BH9BD [R7H D1 R7J9 DR9 GINRD D1 E7P9 GMT98 IB 1GH9G D1 IECT9E9BD ID8 Q1BDG7QDM7T GINRD8 kD1 HI8QR7GN9? D1 HI8QICTIB9? 1G 8M8C9BH S1G WM8D Q7M892X\  .98C1BH9BD I8 Q1GG9QD DR7D IB D%((/)"( E+,/"(+# !"4ADR9 7GFIDG7D1G 9UCG988T> S1MBH DR7D MBH9G DR9 E7B7N9E9BDVGINRD8 QT7M89 1S DR9 Q1BDG7QD? DR9 9ECT1>9G R7H DR9 GINRD D1 7QD MBIT7D9G7TT>2  ^RIT9 DR9 7GFIDG7D1G 8C9QISIQ7TT> S1MBH DR7D DR9 GINRD D1 MBIT7D9G7TT> 9TIEIB7D9 7 QT78V8ISIQ7DI1B K78 7 GINRD G989GJ9H D1 ID F> DR9 E7B7N9E9BD GINRD8 QT7M89? DR9 -17GH 7T81 B1D9H [7B 9ECT1>9G Q7B JI1T7D9 ID8 8D7DMVD1G> 1FTIN7DI1B D1 F7GN7IB KIDR1MD 7T81 JI1T7DIBN ID8 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD2\::$B !"#*6C/+( !H%6/8+#) !"2? /<Z ',.- 6Y4 `:YY4a? R1KV9J9G? DR9 -17GH H9QTIB9H H9S9GG7T D1 DR9 7GFIDG7D1GX8 H9QI8I1B2  $B H1IBN 81? DR9 -17GH B1D9H DR7D DR9 7GFIDG7D1G HIH B1D SIBH DR9 E7B7N9E9BDVGINRD8 QT7M89 78 DR9 7MDR1GID> S1G DR9 9ECT1>9GX8 MBIT7D9G7T 7QDI1B2  .7DR9G DR7B G9T>IBN MC1B DR9 E7B7N9E9BD GINRD8VQT7M89? DR9 7GFIDG7D1G G9TI9H MC1B 7 [F78IQ E7B7N9E9BD CG9G1N7DIJ9\ 78 DR9 7MDR1GID> D1 QR7BN9 DR9 GMT98 IB I88M92  #9GVD7IBT>? IB DRI8 E7DD9G? DR9 7GFIDG7D1GX8 H9D9GEIB7DI1B DR7D DR9 CG1EMTN7DI1B 1S DR9 7DD9BH7BQ9 C1TIQ> K78 7 [SMBH7E9BD7T   :<#IDIBN T7BNM7N9 SG1E ID8 CG9JI1M8 H9QI8I1B IB \/82%&)A '(84A:6/ ',.- 06:? 6Z< `:Y56a2::D%((/)"( E+,/"(+# !"4? IH 7D :Z< SB2 52 %=A.($)V%)&'" #&')+$'". #&.]25Z:E7B7N9E9BD GINRD\ I8 QT97GT> 7B7T1N1M8 D1 DR9 7GFIDG7D1GX8 G7VDI1B7T9 IB !"#*6C/+( !H%6/8+#) !"2  $B RI8 LMB9 4<<4 H9QI8I1B? DR9 7GFIDG7D1G QID9H DR9 E7B7N9E9BDVGINRD8 QT7M89 78 8IECT> NIJIBN .98C1BH9BD DR9 GINRD D1 E7P9 GMT982  $B DR9 7GFIDG7DI1B IB I88M9 R9G9? DR9 7GFIDG7D1G K9BD 1B D1 8D7D9c=7B7N9E9BD8 7QD 7BH ABI1B8 G97QD2  #1MTH 7 Q1EC7B> B9N1VDI7D9 7B 7F89BD99 C1TIQ> KIDR 7 ABI1Bj  )R9 7B8K9G D1 DR7D _M9G> I8? 1S Q1MG89? IB DR9 7SSIGE7DIJ92  *1K9J9G? IB E> MBH9GV8D7BHIBN? DR9G9 I8 B1 G9_MIG9E9BD DR7D ID H1 81? 7F89BD 81E9 Q1BDG7QDM7T G9_MIG9E9BD? B1D CG989BD IBDR9 IB8D7BD Q7892  %IEVCT>CMD DR9B? $ SIBH DR7D DR9G9 R78 F99B B1 Q1BDG7QDM7T FG97QR? 81 DR7D DR9 NGI9J7BQ9 EM8D F9 H9BI9H2  $B 5&6"*& <!"4A43< ',.- 340 SB2 4 `:Y35a? DR9 7GFIDG7D1G S1MBH DR7D DR9 C7GDI98X Q1BDG7QD HIH B1D CG1RIFID 7 QR7TT9BN9H MBIT7D9G7T QR7BN9 F> DR9 9ECT1>9G? FMD DR9 7GFIDG7D1G HIH B1D Q1B8IH9G KR9DR9G DR9 G98C1BH9BD 9ECT1>9G R7H SMTSITT9H? 1G DR9 MBI1B R7H 7NG99H D1 K7IJ9? 7B> 8D7DMD1G> HMD> D1 F7GN7IB2  $B H9QTIBIBN D1 H9S9G? DR9 -17GH B1D9H DR7D DR9 7F89BQ9 1S 7 [Q1BVDG7QD CG1RIFIDI1B\ 1S DR9 9ECT1>9GX8 7QDI1B K78 B9IDR9G Q1BQTMV8IJ9 1S DR9 8D7DMD1G> I88M9 B1G IBQ1B8I8D9BD KIDR 7 SIBHIBN DR7D DR9 G98C1BH9BD 9ECT1>9G R7H FG97QR9H ID8 8D7DMD1G> HMD> D1 F7GN7IB2 $ SIBH DR9 QIGQME8D7BQ98 1S DRI8 Q789 8IEIT7G D1 DR189 IBJ1TJ9H IB 7 G9Q9BD -17GH H9QI8I1B KR9G9 DR9 -17GH S1MBH DR7D DR9 7GFIVDG7D1G HIH B1D 7H9_M7D9T> Q1B8IH9G DR9 MBS7IG T7F1G CG7QDIQ9 I8V8M92  $B N"H#%& 9/O 0?%8/+#,/%)? //4 ',.- 5/<? 5/4 `4<<<a? DR9 -17GH 1CIB9H DR7D DR9 I88M9 F9S1G9 DR9 -17GH K78 KR9DR9G DR9 G98C1BH9BD? F> S7ITIBN 7BH G9SM8IBN D1 F7GN7IB KIDR DR9 MBI1B 7F1MD ID8 H9QI8I1B D1 MBIT7D9G7TT> 8MFQ1BDG7QD ID8 1J9GVDR9VG17H H9TIJ9G> 1C9G7DI1B? JI1T7D9H G98C1BH9BDX8 8D7DMD1G> 1FTIN7DI1B D1 F7GN7IB MBH9G %9QDI1B 3`Ha 7BH 3`7a`6a 1S DR9 +QD2  )R9 -17GH B1D9H DR7D IB 1GH9G D1 E7P9 8MQR 7 H9D9GEIB7DI1B? ID K78 B9Q98V87G> D1 H9D9GEIB9 KR9DR9G DR9 H9QI8I1B K78 7 E7BH7D1G> 8MFW9QD 1S F7GN7IBIBN? KR9DR9G DR9 MBI1B K7IJ9H ID8 GINRD D1 F7GN7IB 1J9G DR9 H9QI8I1B 1G 9SS9QD8? 7BH KR9DR9G DR9 9ECT1>9G 87DI8SI9H ID8 8D7DMD1G> 1FTIN7DI1B D1 F7GN7IB2  )R9 7GFIDG7D1G R1K9J9G? TIEID9H RI8 7B7T>8I8 D1 KR9DR9G 7B> CG1JI8I1B 1S DR9 C7GDI98X Q1BDG7QD CG1RIFID9H DR9 9ECT1>9GX8 MBIT7D9G7T H9QI8I1B D1 8MFVQ1BDG7QD DR9 1J9GVDR9VG17H H9TIJ9G> 1C9G7DI1B2 -789H MC1B DR9 9BDIG9 G9Q1GH? $ H1 B1D SIBH DR7D H9S9GG7T D1 DR9 7GFIDG7D1GX8 H9QI8I1B I8 7CCG1CGI7D92  )R9 7GFIDG7D1G E7H9 B1 SIBHIBN 78 D1 KR9DR9G DR9 MBIT7D9G7T QR7BN9 IB DR9 7DD9BH7BQ9 C1TIQ> K78 7 E7BH7D1G> 8MFW9QD 1S F7GN7IBIBN 1G KR9DR9G DR9 7DD9BH7BQ9 C1TIQ> QR7BN98 MBIT7D9G7TT> QR7BN9H DR9 D9GE8 1S DR9 Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD2  +HHIDI1B7TT> KRIT9 DR9 7GFIVDG7D1G Q1BQTMH9H DR7D 1J9G DR9 >97G8 DR9 7F89BD99 C1TIQ> K78 B9J9G DR9 8MFW9QD 1S B9N1DI7DI1B8? DR9 7GFIDG7D1G HIH B1D 7HHG988 KR9DR9G DR9 MBI1B K7IJ9H ID8 GINRD D1 F7GN7IB IB B9N1DI7DI1B8 1G 1DR9GKI892 $B 8MEE7G>? $ H1 B1D SIBH DR7D DR9 I88M98 7B7T>f9H F> DR9 7GVFIDG7D1G K9G9 C7G7TT9T D1 DR9 MBS7IG T7F1G CG7QDIQ9 I88M98 7BH DR9 7GFIDG7D1GX8 7K7GH I8 QT97GT> G9CMNB7BD D1 DR9 +QD 7BH IB8M8Q9CVDIFT9 D1 7B IBD9GCG9D7DI1B Q1B8I8D9BD KIDR DR9 +QD2:4+QQ1GHV  :4N"H#%& 9/O 0?%8/+#,/%)? 8MCG7 7D 4? *+--"( !&+:,)6%(A '(82? /<< ',.- Z3Y? ZY< SB2 6 `:YY<a2IBNT>? $ H1 B1D SIBH H9S9GG7T D1 DR9 7GFIDG7D1GX8 7K7GH 7CCG1CGIV7D92 >4  .H%,H%& ,H% @(/, 0/I% >O8*)%) K%)?"(-%(,P) L+&;+/(/(; BC#/;+,/"(#1ECT7IBD C7G7NG7CR 6 89D8 S1GDR DR9 F7GN7IBIBN MBID H98QGICVDI1B S1G DR189 9ECT1>998 S1G KR1E DR9 $-"^ R78 F99B DR9 G9Q1NBIf9H 7BH H98INB7D9H 9UQTM8IJ9 G9CG989BD7DIJ9 7D 7TT E7D9VGI7T DIE982  $B ID8 7B8K9G? .98C1BH9BD H9BI98 DR9 7CCG1CGI7D9B988 1S DR9 F7GN7IBIBN MBID2  )R9 G9Q1GH Q1BD7IB8 D98DIE1B> 7BH H1QME9BD7G> 9JIH9BQ9 G9ST9QDIBN DR7D F9DK99B (9FGM7G> 0? MBDIT &QD1F9G 4<<4 7BH SG1E L7BM7G> 4<</ MBDIT LMB9 4<</? DR9G9 K78 1BT> 1B9 9ECT1>99 IB DR9 $-"^ MBID2  .98C1BH9BD R78 CG989BD9H B1 9JIH9BQ9 D1 8R1K DR7D DR9G9 K78 1BT> 1B9 9EVCT1>99 IB DR9 F7GN7IBIBN MBID 7D DR9 DIE9 1S ID8 MBIT7D9G7T IECT9VE9BD7DI1B 1SID8 7DD9BH7BQ9 C1TIQ> IB =7GQR 4<<<2  !98CID9 .98C1BH9BDX8 C18IDI1B 1B DR9 7CCG1CGI7D9B988 1S DR9 MBID? DR9 -17GH R78 T1BN R9TH DR7D KR9B 7B 9ECT1>9G 9ECT1>8 E1G9 DR7B 1B9 MBID 9ECT1>99 1B 7 C9GE7B9BD F78I8? 8MQR 9ECT1>9G I8 B1D CGIJIT9N9H D1 MBIT7D9G7TT>QR7BN9 D9GE8 7BH Q1BHIDI1B8 1S 9EVCT1>E9BD KIDR1MD 7SS1GHIBN DR9 MBI1B 7B 1CC1GDMBID> D1 F7GVN7IB2  !"?/%& !+&% M#*)? /40 ',.- Z36 SB2 / `:YYZa2 !&/)?" !+2% !"(% !"4? :Y< ',.- /64 `:YZ:a2  $D I8 .98C1BH9BDX8 FMGH9B D1 98D7FTI8R DR9 9UI8D9BQ9 1S 7 8D7FT9 8IBNT9V9ECT1>99 MBID 7BH DR7D DR9 G9HMQDI1B IB MBID 8If9 I8 7 C9GE7B9BD G9HMQDI1B 7BH B1D E9G9T> 7 D9EC1G7G> R7CC9B8D7BQ9 G98MTDIBN SG1E C9GV81BB9T 8RISD82  K+$ L#+82 < 0"() !"2? //6 ',.- 06Z `4<<:ab =""-6+( '(3%),6%(, !"2? 4Y4 ',.- /0<? /03 `:Y3Ya2  .98C1BH9BD R78 B1D E9D ID8 FMGH9B 1S 98D7FTI8RIBN DR7D 7B> G9HMQDI1B8 IB DR9 MBID K9G9 C9GE7B9BD2  )R9 G9Q1GH G9ST9QD8 DR7D DR9G9 R78 F99B E1G9 DR7B 1B9 MBID 9ECT1>99 S1G 8INBISIQ7BD C9GI1H8 1S DIE9? IBQTMHIBN DR9 DIE9 IB KRIQR .98C1BH9BD MBT7KVSMTT> IECT9E9BD9H ID8 =7GQR :6? 4<<< 7DD9BH7BQ9 C1TIQ> 7BH 7D DR9 CG989BD2  +QQ1GHIBNT>? DR9 8If9 1S DR9 F7GN7IBIBN MBID B9IDR9G 9UQM898 .98C1BH9BDX8 F7GN7IBIBN 1FTIN7DI1B B1G IBJ7TIH7D98 DR9 7CCG1CGI7D9B988 1S DR9 MBID2G4  !"(8#*)/"())R9 S1G9N1IBN T97H8 E9 D1 SIBH DR7D DR9=7GQR :6? 4<<< 7DVD9BH7BQ9 C1TIQ> Q1B8DIDMD98 E7D9GI7T? 8MF8D7BDI7T? 7BH 8INBISIQ7BD 7TD9G7DI1B8 1S DR9 CG99UI8DIBN 7DD9BH7BQ9 C1TIQ> 78 K9TT 78 7 MBIT7D9G7T E1HISIQ7DI1B 1S DR9 D9GE8 1S DR9 C7GDI98X Q1TT9QDIJ9VF7GN7IBIBN 7NG99E9BD 7BH DR7D .98C1BH9BD MBIT7D9G7TT> IECT9VE9BD9H DR989 QR7BN98 KIDR1MD 7SS1GHIBN DR9 $-"^ 7 E97BIBNVSMT 1CC1GDMBID> D1 F7GN7IB 7F1MD DR9 QR7BN98 1G DR9 9SS9QD 1S DR9 QR7BN98 1B DR9 F7GN7IBIBN MBID 9ECT1>9982  $ Q1BQTMH9 DR9G9VS1G9? DR7D IB H1IBN 81? .98C1BH9BD R78 JI1T7D9H 7BH Q1BDIBM98 D1 JI1T7D9 %9QDI1B 3`7a`6a 7BH `:a 1S DR9 +QD2  #&'#,A%$&'% &( ,+^:2 .98C1BH9BD? %EMGSIDV%D1B9 #1BD7IB9G #1GC1G7DI1B? #1BVD7IB9G !IJI8I1B? I8 7B 9ECT1>9G KIDRIB DR9 E97BIBN 1S %9QDI1B 4`4a? `5a? 7BH `Za 1S DR9 +QD242 )R9 ABI1B? DR9 $BD9GB7DI1B7T -G1DR9GR11H 1S "T9QDGIQ7T ^1GP9G8? ,1Q7T '12 :Y40? +(,;#$& I8 7 T7F1G 1GN7BIf7DI1B KIDRIB DR9 E97BIBN 1S %9QDI1B 4`6a 1S DR9 +QD2/2 )R9 F7GN7IBIBN MBID 78 H98QGIF9H IB ]7G7NG7CR 6 1S DR9 Q1ECT7IBD Q1B8DIDMD98 7B 7CCG1CGI7D9 MBID S1G DR9 CMGC1898 1S Q1TT9QDIJ9 F7GN7IBIBN KIDRIB DR9 E97BIBN 1S %9QDI1B Y`7a 1S DR9  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!5Z4+QD? 7BH 7D 7TT DIE98 E7D9GI7T? DR9 $-"^ R78 F99B DR9 9UQTM8IJ9 F7GN7IBIBN G9CG989BD7DIJ9 1S DR9 9ECT1>998 IB DR9 7S1G987IH MBID2 02 -> MBIT7D9G7TT> IECT9E9BDIBN DR9 =7GQR :6? 4<<< 7DD9BVH7BQ9 C1TIQ>? DR9.98C1BH9BD R78 JI1T7D9H %9QDI1B 3`7a`6a 7BH `:a 1S DR9 +QD262 )R9 MBS7IG T7F1G CG7QDIQ98 Q1EEIDD9H F> .98C1BH9BD 7G9 MBS7IG T7F1G CG7QDIQ98 7SS9QDIBN Q1EE9GQ9 KIDRIB DR9 E97BIBN 1S %9QDI1B 4`5a 7BH `Za 1S DR9 +QD2."="!@*7JIBN S1MBH DR7D DR9 .98C1BH9BD R78 9BN7N9H IB Q9GD7IB MBVS7IG T7F1G CG7QDIQ98? $ SIBH DR7D ID EM8D F9 1GH9G9H D1 Q9789 7BH H98I8D 7BH D1 D7P9 Q9GD7IB 7SSIGE7DIJ9 7QDI1B H98INB9H D1 9SS9QDMV7D9 DR9 C1TIQI98 1S DR9 +QD2%C9QISIQ7TT>? .98C1BH9BD EM8D Q9789 7BH H98I8D SG1E DR9 Q1BVDIBM9H IECT9E9BD7DI1B 1S DR9 =7GQR :6? 4<<< 7DD9BH7BQ9 C1TVIQ>? G98QIBH DR9 MBIT7D9G7TT> IECT9E9BD9H 7DD9BH7BQ9 C1TIQ>? 7BH Q9789 HI8QICTIBIBN 9ECT1>998 CMG8M7BD D1 DRI8 C1TIQ>2  $ 8R7TT G9Q1EE9BH DR7D .98C1BH9BD SMTT> G98D1G9 DR9 8D7DM8 _M1 7BD9 DR7D 9UI8D9H 7D DR9 DIE9 1S ID8 MBT7KSMT 7QDI1B8 F> G98QIBHIBN DR9 HI8QICTIB7G> 7QDI1B8 7N7IB8D F7GN7IBIBN MBID 9ECT1>998 G98MTDIBN SG1E DR9 MBIT7D9G7TT> IB8DIDMD9H 7DD9BH7BQ9 C1TIQ>2  $ 8R7TT SMGVDR9G G9Q1EE9BH DR7D .98C1BH9BD 1SS9G 7TT F7GN7IBIBN MBID 9EVCT1>998 HI8QR7GN9H? 8M8C9BH9H? 1G 1DR9GKI89 H9BI9H K1GP 1CVC1GDMBIDI98 78 7 G98MTD 1S DRI8 MBIT7D9G7TT> IECT9E9BD9H 7DD9BVH7BQ9 C1TIQ>? IEE9HI7D9 7BH SMTT G9IB8D7D9E9BD 7BH E7P9 DR9 9ECT1>998 KR1T9 S1G 7B> T188 1S 97GBIBN8 7BH 1DR9G F9B9SID8? Q1ECMD9H 1B 7 _M7GD9GT> F78I8 SG1E H7D9 1S HI8QR7GN9 D1 H7D9 1S CG1C9G 1SS9G 1S G9IB8D7D9E9BD? T988 7B> B9D IBD9GIE 97GBIBN8? 78 CG98QGIF9H IB G4 .4 .""#1"&,H !"4? Y< ',.- 43Y `:Y6<a? CTM8 IBD9G98D? 78 Q1ECMD9H IB E%1 R"&/I"() :"& ,H% K%,+&-%-? 43/ ',.- ::Z/ `:Y3Za2.98C1BH9BD 8R7TT 7T81 F9 G9_MIG9H D1 G9E1J9 SG1E ID8 SIT98 7B> 7BH 7TT G9S9G9BQ98 D1 DR9 MBT7KSMT HI8QR7GN98? 8M8C9B8I1B8? 7BH HI8QICTIB9 7BH D1 B1DIS> 7TT 9ECT1>998 81 7SS9QD9H IB KGIDIBN DR7D DRI8 R78 F99B H1B92d.9Q1EE9BH9H &GH9G 1EIDD9H SG1E CMFTIQ7DI1B2e